        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 1 of 57




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



LISA G. FINCH and DOMINICA C. FINCH,
as co-Administrators of the Estate of
Andrew Thomas Finch, Deceased,

                             Plaintiffs,

v.                                                                 Case No. 18-1018-JWB

CITY OF WICHITA, KANSAS;
JUSTIN RAPP; and
BENJAMIN JONKER,

                             Defendants.


                              MEMORANDUM AND ORDER

       Plaintiffs are the co-administrators of the estate of Andrew Thomas Finch. Plaintiffs filed

this action under 42 U.S.C. 1983 after Finch was shot and killed by a Wichita police officer. The

matter is now before the court on the following: Defendants’ motion for summary judgment (Doc.

165); Plaintiffs’ motions to exclude expert testimony (Docs. 160, 162); and Defendants’ motion to

exclude expert testimony (Doc. 164). The motions have been fully briefed and are ripe for

decision. (Docs. 166, 190, 187; 161, 173, 184; 163, 172, 182; and 164, 177, 183.) For the reasons

stated herein, Defendants’ motion for summary judgment (Doc. 165) is GRANTED as to

Defendants City of Wichita and Benjamin Jonker, and DENIED as to Defendant Rapp. The

parties’ motions to exclude expert testimony (Docs. 160, 162, 164) are GRANTED or GRANTED

IN PART as stated in this order.

       I. Facts
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 2 of 57




       In keeping with the standards governing summary judgment, the following statement of

facts views the evidence, and all reasonable inferences therefrom, in the light most favorable to

Plaintiffs as the non-moving parties. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

(evidence is viewed in the light most favorable to the non-moving party because credibility

determinations, weighing conflicting evidence, and drawing appropriate inferences are jury, rather

than judge, functions).

       At 6:10 p.m. on December 28, 2017, a City of Wichita security screener received a phone

call and referred it to 911 emergency dispatchers. The caller hung up and called back multiple

times. At 6:18 p.m., Sedgwick County 911 dispatchers made contact with the caller, who told

them he was located at 1033 W. McCormick in Wichita (“the residence”); that he had shot his

father in the head and his father was not breathing; that he was holding his mother and brother

hostage at gun point in a closet; and that he wanted to kill himself and light the house on fire. At

approximately 6:19 p.m., a dispatcher radioed over the air that a suspect at 1033 W. McCormick

in Wichita had shot his father in the head, that his father was not breathing, and that he was holding

his mother and brother hostage at gun point in a closet. (Doc. 166 at 2.)

       Officers normally respond to calls based on the information they receive from dispatch,

even if the information is not correct. Their response is also based on information they learn from

on-scene investigation. (Doc. 190 at 2.)

       As a result of the dispatch, Wichita Police Department (“WPD”) officers and Sedgwick

County Sheriff’s deputies responded to the scene believing they were responding to a barricaded

shooter scenario with hostages where a male had reported shooting his father and holding

additional family members at gunpoint. (Doc. 166 at 2.)




                                                  2
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 3 of 57




       Sedgwick County deputies David Headings and Noah Stephens-Clark, who were part of a

high-risk warrant entry team, responded within a minute or two of the call and were the first

officers on scene. Headings grabbed a ballistic shield and Stephens-Clark was armed with a rifle.

The deputies parked and approached the east side of the residence on foot, walking through the

yards between the houses as additional officers began arriving on the west side. WPD officers

Kyle Perry and Chris Ronen also responded and joined Headings and Stephens-Clark to the east

of the residence. Stephens-Clark was closest to the residence, Deputy Headings was to his right,

and the WPD officers fell in behind the deputies. (Id. at 3.) The officers gathered at the first house

to the east of the residence. Although it was dark, the officers on the east side could discern that

there were officers to the west of the house, patrol vehicles with lights flashing blocking traffic on

McCormick, and officers to the north of the house.

       WPD Sgt. Benjamin Jonker had been driving when dispatch first broadcast the shooting

call. Jonker asked dispatch about other calls from that address and was informed that the only prior

call was a report of a person having a stroke. Jonker was the only supervisor in sight when he

arrived at the scene, so he assumed that he was in command. He parked to the southwest of the

residence and began to assess how many officers he had. (Id.at 3.)

       WPD officers Justin Rapp and Powell, both “SCAT” officers [Special Community Action

Team], responded and parked on the southwest side of the residence. Rapp retrieved his rifle, on

which he had been trained and was certified for use up to 50 yards. Rapp was told by WPD Officer

Gumm that he could see movement in the upstairs window of the residence and that it looked like

someone was doing CPR. (Id. at 3-4.)

       Jonker and Rapp regularly responded to “high risk” incidents reported to 911. It would not

be unusual for the subject of such a call to have mental health problems.



                                                  3
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 4 of 57




        Jonker quickly realized there were no exits on the west side of the house. He knew Gumm

had indicated there was movement coming from the windows. Jonker wanted officers on the front

(north) side of the residence, so he directed Rapp and Powell to follow him to the front of the

house. Gumm stayed as cover on the back of the residence. (Id. at 4.)

        Jonker was checking over the radio to determine whether there were sufficient officers on

the perimeter and giving instructions on where to block traffic. Jonker did not hear any screaming,

gunshots or cries of distress from the house. (Doc. 190 at 8.) Jonker asked the next incoming units

to block off McCormick Street. WPD Officer Dustin Fussell responded to the scene and pulled

his patrol car onto McCormick to block the eastbound lanes as requested by Jonker. Jonker, Rapp,

and Powell were running by Fussell at that point, and Fussell heard Jonker asking dispatch for

more information on where the call came from. (Doc. 166 at 4.)

        Jonker told Rapp to be “long cover” because Rapp had a rifle. Jonker did not tell Rapp

how to perform this duty and gave him no additional commands. Based on his years of law

enforcement experience, Rapp understood his duties as cover officer were to look out for the safety

of everyone in the general vicinity, including perimeter officers, to keep watch of the residence, to

identify any movement, to alert other officers of movement, and to assist in identifying any

potential threats. (Id. at 4-5.)

        Rapp positioned himself behind a parked car just to the north of McCormick street. The

residence was located just south of McCormick street, about 40 yards (120 feet) away. Rapp had

an unobstructed view of the front porch, most of the front yard, and the entire sidewalk. Although

there were lights in the area, including streetlights from the Seneca/McCormick intersection

northwest of the residence, it was evening and the sun had gone down, which made it more difficult

to see things clearly. Rapp raised his rifle and pointed it south as he scanned the entire front of the



                                                  4
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 5 of 57




house looking for movement. Officer Matthew Powell was within arm’s distance to Rapp’s right,

and Jonker was a little further to Rapp’s right. (Id. at 5.) Rapp understood from Jonker and radio

traffic that officers were present to the east and west of the residence. Rapp could not see the

officers on the east side of the residence. Although the parties have not cited evidence establishing

how far away from the residence the officers on the east side were at the time of the incident, there

is some evidence they were about 45 feet away from the residence’s front door. (Doc. 180-3 at

19.)

       Because there were four officers on the east side, including one with a shield, one of those

officers, Deputy Perry, communicated to Jonker that he and the other three would form a contact

team if necessary. As soon as Perry said this, Andrew Thomas Finch (“Finch”) opened the front

door of the house. The front door was on a porch on the north side of the house. The door was

located toward the west end of the porch. (Id.) Jonker thought the officers had a “decent” perimeter

in place at that time, but everything happened so fast that he was still confirming that a perimeter

was in place when Finch appeared. Jonker was still formulating a plan on how to respond to the

incident. He intended to designate the officers east of the residence as a “takedown” team but had

not yet done so. (Id. at 5-6.)

       Rapp had only been in his position for about 40 seconds when Finch opened the front door,

pushed the screen door open with his left hand, and took a step or two out onto the porch. He

remained within the arc of the screen door and was holding it open with his shoulder or foot. The

only information from dispatch that Rapp could use to compare Finch to the suspect caller was

that the caller was male. Jonker heard someone say, “the door’s opening,” and he looked up and

saw Finch standing just outside the front door threshold. Stephens-Clark turned on the light on his

rifle when Finch came onto the porch. (Id. at 6.)



                                                    5
           Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 6 of 57




       Jonker yelled “show your hands.” He heard officers to the east or elsewhere also yelling

commands. (Doc. 174-4 at Depo. p. 219.) Jonker yelled “walk this way.” At that point there were

multiple people yelling multiple commands from different directions. (Doc. 190 at 2.) Jonker

wanted to be the primary contact with Finch; he had not assigned anyone else that task. Stephens-

Clark, on the east side, started giving Finch verbal commands to put his hands up or show his

hands and “step off the porch.” Stephens-Clark could not understand the commands being given

by officers on the north side. Headings also initially began hollering commands but stopped

because he had been trained that one person needs to issue commands to eliminate confusion. (Id.)

       Rapp could see that the front door to the house remained open as Finch stepped out. Finch

appeared to be holding the outside screen door open with his shoulder. (Doc. 166-4 at 20.) Finch

appeared to be about six feet tall and weighed perhaps 220 pounds. He was wearing a dark

“hoodie” sweatshirt. Rapp was not close enough to see his facial expressions or his eyes. (Id. at

20, 23.)

       Although there is some evidence to the contrary, for purposes of summary judgment it is

uncontroverted that none of the officers identified themselves as “police.” Some officers were

dressed in black vests, shirts, and pants, with their identification obstructed. It was dark outside,

although there was a fair amount of light on the residence. A jury could reasonably infer that the

persons yelling at Finch were not immediately recognizable to him as law enforcement officers

and that Finch was confused by the situation. One or more officers could see that Finch appeared

to be startled by the officers and by the commands they were yelling. When Finch emerged from

the front door, there was “loud shouting from all over the area” and he appeared to be squinting

across the street and then looking to the east. (Doc. 166-9 at 8.) One or more of the officers shone

a flashlight on Finch, which may have made it difficult for Finch to see. Body camera video from



                                                 6
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 7 of 57




an officer located west of the front porch showed a very bright beam of light emanating from the

group of officers located east of the porch, and that light was trained on Finch. (Doc. 181, Exh.

15, at 4:58.) Similarly, body camera video from an officer located north of the porch showed the

light reflecting off Finch’s face and upper body, to which Finch appeared to react by using his left

arm to shield his face from the light. (Id., Exh. 6, at 1:52.) Rapp testified that he yelled a command

at Finch to “get your hands up” or “show me your hands.” (Doc. 166-4 at 21.) Rapp did so because

they were responding to a reported shooting where the suspect was a male, and because “we don’t

know his [Finch’s] status at this point,” they would “order him to show his hands so we can either

confirm or eliminate him as a suspect in this incident.” (Id.) Finch initially appeared to comply

with officers’ commands because he raised his hands up to about ear-level. Officers, including

Rapp, could see that he was not holding anything in his hands. Then, Finch started to lower his

hands. (Doc. 174-10 at 3.) Rapp could hear officers on the east side of the house again yelling

commands but could not see the officers. (Doc. 174-4 at 16.) Rapp did not know how far away

the officers to the east were from the front door of the residence. (Doc. 166-4 at 16.) There was

testimony that Finch raised his hands and lowered them a second time while moving back toward

the doorway threshold. (Doc. 166-7 at 9.) The commands that were yelled from multiple directions

during the encounter included, “walk this way,” “step off the porch,” and (more than once) “show

me your hands.” Sgt. Jonker testified he did not want Finch to even know that officers were on

the east side of the residence, so when those officers started yelling, Jonker vividly remembers

       wanting to yell louder so he would pay attention to me and walk this way…. I
       believe I was the only person saying “walk this way.” Everyone else had said “put
       your hands up” or something to that effect to do with your hands. I wanted him to
       come off of the porch and come towards me. So I remember in my head, I got to be
       louder than these guys so he is focusing on me and not figuring about this [sic].

(Doc. 166-3 at 24.)

       Rapp testified that Finch then:
                                                  7
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 8 of 57




       [G]rabbed the right side of his hoodie or sweatshirt, whatever he was wearing, lifted
       it up, made a motion like he was drawing a firearm and dipped his shoulder forward
       … and put his hand straight back down kind of on the back half of his right thigh.

(Doc. 174-4 at 18.) According to Rapp, Finch was facing and looking toward the northeast, when

his right arm “started to come up” toward the officers on the east side of the house. (Id. at 19.)

Rapp testified he thought that Finch “was obviously not compliant with our commands, and that

he was going to use his firearm to fire on [the] police.” (Doc. 166-4 at 24.) Rapp testified he could

clearly see the entirety of Finch’s right hand as it came up. (Id.) Rapp testified he thought he saw

a gun in Finch’s hand. (Doc. 174-4 at 19-20.) From his vantage point about 40 yards away, Rapp

fired one shot from his rifle, which hit Finch in the chest or ricocheted into his chest. (Some

evidence indicates the bullet struck the screen door first.) Rapp indicated in testimony that he fired

the shot as Finch’s arm “was in the process of being raised” and was not yet parallel to the ground.

(Id. at 20.) Rapp testified he fired the shot to protect the other officers because he believed Finch

presented a threat of imminent serious injury or death to officers on the east side of the residence.

(Doc. 166 at 10.) Rapp testified he did not think there was time to warn Finch or to take other

action, because Finch could have fired multiple shots at officers before any alternative action was

taken. The shot occurred at 6:28 p.m., less than ten minutes after dispatch had notified officers of

the 911 call.

       There is evidence in the record which, if believed by a jury, contradicts or casts doubt on

Rapp’s testimony about what he saw when he fired the shot. Deputy Noah Stevens-Clark, who

was positioned on the east side of the house, testified that from his perspective he saw nothing that

indicated a threat to the officers, although he said he lost sight of Finch when Finch backed up into

the doorway threshold. (Doc. 166-7 at 9.) Another officer on the east side, David Headings,

testified that Finch moved his hand towards the small of his back as he moved back into the

threshold of the door, such that the officer was “not sure whether he was reaching or what he was
                                                  8
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 9 of 57




doing.” (Doc. 174-5 at 7.) Headings perceived the movement as a potential threat because Finch

could have been reaching for a weapon, but conceded the movement was also consistent with non-

threatening actions “like maybe even pushing his shirt … or reaching back behind him and maybe

his elbow hit the door and pushed it that location.” (Id.) Headings agreed with the characterization

that what he saw was a “potentially” threatening motion rather than an actual threat. (Id.) Another

officer on the east side of the residence, Christopher Ronen, testified that when Finch first lowered

his hands after having initially raised them, “people start[ed] yelling really loud again,” with more

urgency, and his hands went back up. (Doc. 166-9 at 11.) According to Ronen, “the next thing

that I remember is [Finch] turning towards us and his hands going back down, and then a shot

being fired.” (Id.) Prior to the shot, Ronen saw Finch’s hands go down; he did not see Finch reach

in a pocket or toward his waistband or “anything like that.” (Id.) Ronen considered Finch’s

movements to be “concerning” but not threatening. (Id.) Officer Kyle Perry, who was on the east

side (and therefore closer to Finch than Rapp), testified he would not have been able to see a

firearm if Finch had had one in his pants or waistband “because it was so dark and his [baggy]

clothing and my distance.” (Doc. 174-6 at Depo. p. 45.) Officer Matthew Powell, who was

positioned on the north side of McCormick near Officer Rapp, indicated in testimony that he saw

Finch reach back with his right hand and place it on the front door knob. (Doc. 174-12 at 3.)

Powell viewed Finch’s movement as indicating that he was struggling to get back into the house

because he was startled by the officers. (Id.) Sgt. Jonker testified that he saw Finch lower his

hands and then start to raise his hand or hands. Jonker believed Finch was doing so in response to

commands from officers. (Doc. 166-3 at 25.) At that point, Jonker testified, his (Jonker’s)

attention shifted to the officers on the east side, when he heard the shot go off. (Id.) Video




                                                 9
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 10 of 57




evidence indicates that Jonker had started to repeat, “Walk this way,” when the shot was fired.

(Doc. 181, Exhs. 6, 7).

       In addition to the conflicting testimony concerning Finch’s movements at the time of the

shot, there is recorded video from police body cameras from which a jury could find that Finch

simply moved his arms, at a time when officers were giving him multiple commands, including to

show his hands, when the shot was fired. A jury viewing the video footage in connection with all

of the other evidence could conclude that Finch appeared confused but was attempting to comply

with the officers’ commands, that his movements did not reasonably indicate hostile or threatening

action on his part, and that the shot was fired before Finch had a chance to speak or to fully comply

with any clear directive. (Doc. 169, Exh. K; Doc. 181, Exhs. 6, 7). Approximately ten seconds

elapsed from the time Finch first opened the door until the shot was fired.

        Jonker did not give any officer, including Rapp, any instructions on when to shoot or what

to do when Finch came onto the porch. The shot occurred within three minutes of when Jonker

first arrived at the scene and about 45 seconds after he and Rapp went to the north side of the

residence. (Id. at 11.) Jonker had not requested a SWAT team. It would have taken a SWAT

team about 45 minutes to arrive. (Id.)

       After being shot, Finch fell backwards into the residence. He died shortly thereafter. He

was 28 years old. He had no firearm on him, nor was there any hostage situation or murder scene

at the residence. Unbeknownst to anyone at the scene, the whole episode resulted from a

“swatting” call – a hoax call to 911 – by a Los Angeles, California, resident who had no connection

to Finch. That individual later pled guilty to federal offenses stemming from the incident and was

sentenced to 240 months in prison.




                                                 10
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 11 of 57




       The WPD has responsibility for investigating officer-involved shootings. It sometimes

receives assistance with witness interviews and other matters from the Kansas Bureau of

Investigation (KBI). The WPD typically gathers the evidence and then reports it to the District

Attorney (DA) in a meeting between the DA, WPD, and KBI. (Doc. 166-12 at 4.)

       Sedgwick County DA Marc Bennett is responsible for determining whether criminal

charges should be filed against WPD officers in use-of-force incidents. When an officer causes

death or serious bodily injury, Bennett generally responds to the scene of an officer involved

shooting and observes the initial interviews and watches body camera footage. When the

investigation is complete, Bennett and a charging attorney in the DA’s office confirm the

investigation is complete and review the case for charging decisions. (Doc. 166 at 12-13.) After

his review in this case, Bennett concluded he could not prove beyond a reasonable doubt that Rapp

was not engaging in the lawful defense of others under Kansas law. (Doc. 174 at 6; Doc. 180-3 at

34.)

       Lt. Blake Mumma oversees the WPD’s Professional Standards Bureau (“PSB”), which is

responsible for reviewing internal and external complaints of officer conduct relating to

conformance to WPD rules, regulations policies and procedures, and standard operating policies.

WPD policy 901 requires PSB to investigate all incidents involving the discharge of a firearm.

WPD policy 904.01 requires WPD to perform a criminal investigation whenever an officer is

involved in an action that either could have resulted in serious injury or death or did result in

serious injury or death. (Doc. 166 at 13.) Pursuant to a policy of WPD Chief Gordon Ramsay, a

PSB investigation can gather some information prior to the conclusion of a criminal investigation

into an officer-involved shooting, but the PSB administrative process should not interfere with the

criminal investigation and is essentially on hold pending conclusion of the criminal investigation.



                                                11
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 12 of 57




Ramsay testified he adopted this practice to avoid interfering with or tainting criminal

investigations. (Doc. 174-19 at 8.)

       At the time of the incident, both Rapp and Jonker were aware that any officer-involved

shooting would be investigated both criminally and administratively. (Doc. 166 at 14-15.)

       Rapp was exonerated by PSB for the Finch shooting. Rapp was never interviewed by PSB.

Chief Ramsay and command officers signed off on the exoneration in July 2018. WPD classified

the Finch shooting incident as a “justifiable homicide” on January 29, 2018. (Doc. 190 at 10-11.)

       WPD policies provide in part that in a stressful situation, a police officer’s first reaction

should be to determine if the objective can be achieved without the use of a firearm; and officers

shall use only that force which is objectively reasonable, based on the totality of circumstances,

while protecting the life of an officer or other person. (Doc. 174-24 at 015393.) WPD policy

provides that when practical, a verbal warning to a suspect to submit should be given before lethal

force is used, unless doing so would increase the danger to others. WPD policy also provides that

where lethal force is not authorized, officers should determine which less lethal technique or

weapon will best de-escalate and bring the situation under control in a safe manner. (Id. at 015394.)

       Prior incidents. Plaintiffs cite evidence of eleven prior shooting incidents involving

Wichita police officers between 2012 and 2017 that resulted in no discipline and no findings of

policy violations. (Doc. 190 at 12-15.) Plaintiffs cite three additional shootings in which officers

received allegedly “minimal” discipline. (Id. at 15-16.) As to each incident, Plaintiffs assert that

the PSB’s review, analysis, and conclusions were inadequate, unfounded, and ignored numerous

policy violations.

       The first incident cited by Plaintiffs occurred on April 10, 2014, when a WPD officer shot

an individual who approached officers with a knife. Plaintiffs assert that “an officer initially



                                                 12
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 13 of 57




claimed the man lifted the knife over his head when he approached officers but body camera

evidence shows this claim was false.” (Doc. 190 at 12.) Plaintiffs assert that PSB nevertheless

“dismissed this discrepancy.” (Id.) Plaintiffs further allege PSB ignored policy violations in the

incident such as “failure to deescalate, precipitous use of force, and failure to call specialized units

(CIT) [Crisis Intervention Team].” (Id.)

       The PSB report recounts the following facts, which Plaintiffs have not challenged: the

suspect refused to stop his vehicle after a WPD officer attempted a traffic stop; a vehicle pursuit

followed in which two Sedgwick County Sheriff’s deputies joined; the suspect eventually stopped

and immediately exited his car and walked directly toward the WPD officer; the suspect ignored

officers’ commands to stop and continued to approach; the officers backed up; when the suspect

was about eight feet from the officers, he opened a knife with his right hand; the suspect continued

even as the officer drew a weapon and pointed it at the suspect; one of deputies then used a taser

on the suspect but it had little effect; the second deputy also used a taser on the suspect but it was

likewise ineffective; after use of the second taser, the suspect turned and began walking

aggressively toward the second deputy; the suspect raised his right hand with a knife in it and

closed in on the second deputy; the WPD officer then fired his weapon at the suspect, killing him.

(Doc. 180-4 at 29-30.)

       The PSB report following the incident included the statement of the WPD officer that the

suspect “started to raise the open knife up and was moving quicker toward the deputy,” leading

the officer to believe the suspect was going to attack the deputy with the knife. (Doc. 180-4 at 14-

15) (emphasis added.) The report examined various witness statements, video evidence, physical

evidence, policy implications, and witness credibility factors. It noted two discrepancies in

testimony, including the statement by one of the deputies that the suspect had raised the knife “over



                                                  13
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 14 of 57




his head.” (Id. at 25.) In its analysis, the PSB report pointed out the video showed the suspect

“moving his arms up and down” but not over his head. (Doc. 180-4 at 26.) The report attributed

the erroneous statement to the deputy’s perception resulting from “a very stressful situation.” (Id.)

Ultimately, the report concluded it was reasonable for the WPD officer to use deadly force to

protect the deputy from being attacked by the suspect with the knife, and it found no policy

violations or training deficiencies. (Id. at 26-28.) DA Marc Bennett, after reviewing the matter,

concluded the officer’s use of force was “lawful and justified.” (Id. at 43.) Considering the report

as a whole, no reasonable inference arises that the discrepancy about the exact position of the

suspect’s hand at the time of the shooting was material to the lawfulness of the officer’s use of

deadly force. The fact that the suspect was closing in on the deputy with a knife in his hand, after

having ignored commands to stop and two attempts with non-lethal force to stop him, rendered the

officer’s belief reasonable that the use of deadly force was necessary to prevent an imminent attack

on the deputy.

       Plaintiffs similarly summarize the PSB or WPD reviews of ten additional incidents, and

cite the opinions of their police expert, Scott DeFoe, that these incidents show numerous “policy

violations and unlawful practices.” DeFoe offers up a smorgasbord of criticisms of the way in

which the WPD and PSB investigates and reviews such use-of-force incidents. (Doc. 174-16.)

Among the policy violations he identifies in these prior incidents are: failure to de-escalate;

precipitous use of force; failure to call specialty units (SWAT or Crisis Intervention Teams);

failure to issue verbal commands; failure to plan and communicate effectively; failure to make

announcements or give warnings; and failure to retreat. (Doc. 190 at 11-16.) DeFoe’s opinion is

“that if the Wichita Police Department and if the Chief of Police and Professional Standards

Bureau Detectives had identified the above patterns of deficiencies in the use of force, systemic



                                                 14
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 15 of 57




changes could have been made that could have prevented the Finch incident from unfolding as it

did.” (Id. at 14.)

         II. Summary Judgment Standards

          Summary judgment is appropriate if the moving party demonstrates that there is no

genuine dispute as to any material fact, and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). A fact is “material” when it is essential to the claim, and the issues of fact

are “genuine” if the proffered evidence permits a reasonable jury to decide the issue in either party's

favor. Sotunde v. Safeway, Inc., 716 F. App'x 758, 761 (10th Cir. 2017). The movant bears the

initial burden of proof and must show the lack of evidence on an essential element of the claim.

Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)). The nonmovant must then bring forth specific facts

showing a genuine issue for trial. Id. The court views all evidence and reasonable inferences in the

light most favorable to the nonmoving party. LifeWise Master Funding v. Telebank, 374 F.3d 917,

927 (10th Cir. 2004).

         III. Summary Judgment Analysis

         1. Excessive force claim against Defendant Rapp. Plaintiffs contend Rapp is liable under

42 U.S.C. § 1983 for violating Finch’s Fourth Amendment rights by using unreasonable and

excessive force.1 (Doc. 158 at 13.) Defendants argue Rapp is entitled to summary judgment

because his actions were objectively reasonable, such that they did not violate the Fourth

Amendment, and because even if the shooting did amount to excessive force, Rapp is entitled to

the defense of qualified immunity. (Doc. 166 at 18-23.)



1
  Section 1983 generally makes a person liable who, acting under color of state law, deprives another person of a
federal right. 42 U.S.C. § 1983. It is undisputed here that the officers were acting under color of state law at the time
of the seizure.

                                                          15
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 16 of 57




       A. Fourth Amendment standards. The Fourth Amendment provides in part that “the right

of the people to be secure in their persons … against unreasonable … seizures, shall not be

violated.” U.S. Const., amend. IV. Claims that law enforcement officials have used excessive

force in the course of an arrest or other seizure are analyzed under the “reasonableness” standard

of the Fourth Amendment. Graham v. Connor, 490 U.S. 386, 394-95 (1989).

       Determining whether the force used to make a particular seizure is reasonable requires

balancing “the nature and quality of the intrusion on the individual’s Fourth Amendment interests”

against “the countervailing governmental interests at stake.” Id. at 396 (citations omitted.) The

test takes into account the facts and circumstances of each particular case, “including the severity

of the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. The

question is whether the totality of the circumstances justifies a particular sort of seizure. Id.

(quoting Tennessee v. Garner, 471 U.S. 1, 8–9 (1985)).

       The Tenth Circuit has held that “the Graham framework allows the use of deadly force

where ‘a reasonable officer ... would have had probable cause to believe that there was a threat of

serious physical harm to themselves or to others.’” Estate of Smart by Smart v. City of Wichita,

951 F.3d 1161, 1171 (10th Cir. 2020) (citing Sevier v. City of Lawrence, 60 F.3d 695, 699 (10th

Cir. 1995)). Cf. Tennessee v. Garner, 471 U.S. 1, 11–12 (1985) (“Thus, if the suspect threatens the

officer with a weapon or there is probable cause to believe that he has committed a crime involving

the infliction or threatened infliction of serious physical harm, deadly force may be used if

necessary to prevent escape, and if, where feasible, some warning has been given.”) “Where

feasible, an officer is required to warn a suspect that he is going to shoot before doing so.” Cordova

v. City of Albuquerque, 816 F.3d 645, 660 (10th Cir. 2016). The following factors are relevant in



                                                 16
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 17 of 57




determining whether there was probable cause to believe there was a threat of serious physical

harm to others: (1) whether the officers ordered the suspect to drop his weapon, and the suspect's

compliance with police commands; (2) whether any hostile motions were made with the weapon

towards the officers; (3) the distance separating the officers and the suspect; and (4) the manifest

intentions of the suspect. Pauly v. White, 874 F.3d 1197, 1216 (10th Cir. 2017) (quoting Estate of

Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008)).

        “The ‘reasonableness’ of a particular use of force must be judged from the perspective of

a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490

U.S. at 396 (citation omitted.) “The calculus of reasonableness must embody allowance for the

fact that police officers are often forced to make split-second judgments—in circumstances that

are tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a

particular situation.” Id. at 396-97.

        As in other Fourth Amendment contexts, “the ‘reasonableness’ inquiry in an excessive

force case is an objective one: the question is whether the officers’ actions are ‘objectively

reasonable’ in light of the facts and circumstances confronting them, without regard to their

underlying intent or motivation.” Id. at 397 (citations omitted.) Because the test is an objective

one that does not depend upon an officer’s subjective intent, “[a]n officer’s evil intentions will not

make a Fourth Amendment violation out of an objectively reasonable use of force; nor will an

officer’s good intentions make an objectively unreasonable use of force constitutional.” Id.

        B. Application to Rapp’s actions. The first Graham factor looks at the severity of the

crime at issue. Officer Rapp and the other officers involved had reason to believe they were

responding to a violent and volatile situation involving a threat to the lives of themselves and other

persons, based on the 911 call reporting a murder and hostage situation by a man with a firearm.



                                                 17
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 18 of 57




The fact that these “crimes” were actually made up is not dispositive; the reasonableness of a

particular use of force must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight. Graham, 490 U.S. at 396. The officers had not yet

confirmed any of the information reported by the 911 caller when they surrounded the residence

and encountered Finch, but based on the 911 call they had an objectively reasonable basis for

suspecting that the circumstances involved an armed man who posed a serious threat to the officers

and others.

       The second Graham factor looks at whether the suspect posed an immediate threat to the

safety of the officers or others. The disputed evidence concerning what Rapp may or may not have

seen at the time he fired the shot becomes especially significant in assessing this factor. Because

it is the function of a jury, not a judge, to make credibility determinations and to resolve genuine

conflicts in the evidence, on summary judgment the court is bound to consider the evidence and

all reasonable inferences therefrom in the light most favorable to Plaintiffs. Under that standard, a

jury looking at the evidence could conclude that Rapp did not possess facts that would allow him

to reasonably believe that Finch posed an immediate threat to the safety of the officers or others.

Among other things, a jury might find that Rapp’s ability to see Finch’s movements, as he claimed,

was diminished by darkness and distance. Alternatively, a jury might find that Rapp could see

well enough that he could clearly see there was no firearm in Finch’s hand. A jury could

reasonably conclude that Rapp could hear commands telling Finch to “show his hands” or “raise

his hands” and that he should have been able to see that Finch was doing exactly that when Rapp

fired the shot. Or, a jury might conclude that Rapp could not hear all of the commands being

directed at Finch by officers to the east of the residence, such that an officer in Rapp’s position

could not reasonably conclude that Finch’s movements indicated he was intentionally disobeying



                                                 18
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 19 of 57




commands. In that regard, a jury could find the commands yelled at Finch were, if not

contradictory, at least confusing. There were multiple officers in multiple locations in the dark

simultaneously yelling different commands. There is evidence that the officers never identified

themselves as police and were difficult to see. When Finch emerged from the residence, some

officers yelled “show your hands,” which Finch apparently did, allowing Rapp and others to see

that he had nothing in his hands. Defendants note that Finch proceeded to lower his hands, but

they cite no evidence that anyone ever directed Finch to keep his hands up in the air after showing

them. Meanwhile, an officer to the east was yelling at Finch to “step off the porch,” which itself

was ambiguous; it could have indicated that Finch should come out, walk towards the officers, and

step down from the porch, or it could have indicated that Finch should retreat back off the porch

into the house. At the same time, an officer to the north was trying to divert Finch’s attention from

the foregoing commands by yelling more loudly, “walk this way,” under circumstances (multiple

officers in the dark yelling from multiple locations) that would have made it difficult for an

individual to know which way was “this way.”

       A jury weighing the credibility of the witnesses and their various statements could also

reject Rapp’s assertion that Finch suddenly grabbed his sweatshirt and “made a motion like he was

drawing a firearm,” and could instead conclude that Rapp precipitously fired the shot when Finch’s

actions did not objectively indicate the presence of any threat. In that regard, a jury could find

credible the testimony of one officer who indicated the shot was fired when Finch was lowering

his hands, not raising them in the direction of the officers on the east side. Or a jury might accept

the testimony of another officer who indicated the shot was fired when Finch started to raise his

arm in apparent compliance with an officer’s command to show his hands, after Finch had already

shown that he had no firearm in his hands, and that he did not make any movement “like he was



                                                 19
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 20 of 57




drawing a firearm.” In those circumstances, a jury could find that an officer in Rapp’s position

would not have had reasonable grounds to believe that Finch’s movements posed a threat of serious

physical harm to others. Cf. Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1263 (10th

Cir. 2008) (officer reasonably concluded there was a serious threat where “[t]he undisputed facts

… show that Larsen ignored at least four police commands to drop his weapon and then turned

and stepped toward the officer with a large knife raised in a provocative motion.”); Herington v.

City of Wichita, No. 6:14-CV-01094-JTM, 2017 WL 76930, at *12 (D. Kan. Jan. 9, 2017) (officer

entitled to qualified immunity after hot pursuit of a suspect after a reported shooting; the suspect

fled on foot following a dangerous high speed chase and ignored commands to stop; the suspect

carried a bag with a heavy item in it; the suspect disobeyed the officer’s command to drop what

he was carrying or get on the ground; and the suspect started turning toward the officer and raised

the bag in his hands to a position from which he could have been attempting to fire a gun at the

officer.)

        It is a relevant consideration that Rapp had a split-second to make a decision in

unpredictable circumstances. It is also relevant that Rapp and other officers had reasonable

grounds to suspect that Finch may have been the 911 caller. If what the man who called 911 said

was true – and the officers could not have known at the time it was not true – then from their

perspective the man who opened the front door of the residence and emerged was more likely to

be the 911 caller than a hostage who was sent out to talk to the police or someone completely

unconnected to the reported events. The officers were certainly reasonable insofar as they

approached the residence – and Finch – with a suspicion that he might be armed and dangerous.

Rapp thus had grounds to be acutely concerned about whether Finch had a weapon and whether

he might attempt to use it. But at the same time, neither Officer Rapp nor any of the other officers



                                                20
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 21 of 57




at the scene had any confirmation of these suspicions. They had no corroboration at all that Finch

was the 911 caller or that he was armed. Nor did they have confirmation of any details recounted

in the 911 call or evidence that the reported crimes had in fact taken place.2 Officer Rapp

effectively conceded as much in his deposition when he was asked if he believed Finch was the

shooter described by dispatch when Finch first came out. Rapp testified he “was not sure who he

[Finch] was” at that point but believed it was “possible” that he was the 911 caller “because he

was male.” (Doc. 174-3 at 21.)

        A belief that Finch might be armed and dangerous, even though reasonable, had to be

considered with other reasonable possibilities, including the possibility that Finch was one of the

hostages of the reported 911 caller, that he was an innocent person unconnected to the reported

crimes, or that there were no crimes at all. The mere fact that Finch lowered his arms after he

showed there was nothing in his hands, or raised his arms while officers were yelling “show your

hands,” would not give a reasonable officer probable cause to believe Finch posed a threat of

serious physical harm to others that justified the use of deadly force. If a jury viewed the evidence

in the light most favorable to Plaintiffs, it could find that Finch’s movements on the porch did not

reasonably suggest he was attempting to draw a firearm or fire it at the officers. A jury could also

reject as factually unsupported Rapp’s asserted belief that Finch was “obviously not compliant

with our commands.” In that regard, no evidence is cited that officers ever told Finch to keep his

hands up in the air or warned him he would be shot if he lowered his hands. Finch “showed” his

hands at least once, if not twice, as he was directed, and officers could see he did not have a firearm

in his hands.


2
  Defendants argue there was corroboration because of testimony that an officer told Rapp he saw movement in a
window that “looked like” someone was doing CPR. But when viewed in the light most favorable to Plaintiffs, the
statement was equivocal and adds only marginal support for the officers’ suspicions. The officer stated that the
movements “looked like” someone was doing CPR, suggesting he was not sure and that it was only an impression.

                                                      21
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 22 of 57




       The third Graham factor examines whether the suspect is actively resisting arrest or

attempting to evade arrest by flight. For reasons indicated above, there is evidence from which a

jury might conclude that an officer in Rapp’s position could see that Finch was not actively

resisting the officers’ commands. Alternatively, a jury might find that an officer in that position

could not have known whether Finch was moving in compliance with officers’ commands, because

he was too far removed to hear all of the commands. As for attempted flight, no evidence is cited

that Rapp observed or was aware of Finch attempting to flee. Some evidence is cited that Finch’s

actions indicate he moved backwards such that he may have been trying to go back in the residence.

But a jury would not have to credit that evidence, and in any event a jury could find from the

evidence that Rapp was unaware of any movement indicating Finch was attempting to go back in

the house when Rapp fired the shot.

         Under the Graham framework, the use of deadly force is reasonable where a reasonable

officer would have had probable cause to believe there was a threat of serious physical harm to

others. Estate of Smart, 951 F.3d at 1171. “Probable cause” does not require an actual showing

of such a threat; it “requires only a probability or substantial chance.” See Dist. of Columbia v.

Wesby, 138 S. Ct. 577, 586 (2018) (discussing probable cause to arrest); Illinois v. Gates, 462 U.S.

213, 231-32 (1983) (probable cause does not require “hard certainties” but only a level of

probability “on which reasonable and prudent men … act.”) Relevant factors in determining

whether there was probable cause to believe there was a threat of serious physical harm to others

include: (1) whether the officers ordered the suspect to drop his weapon, and the suspect's

compliance with police commands; (2) whether any hostile motions were made with the weapon

towards the officers; (3) the distance separating the officers and the suspect; and (4) the manifest

intentions of the suspect. Pauly v. White, 874 F.3d 1197, 1216 (10th Cir. 2017). For reasons



                                                22
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 23 of 57




indicated above, a jury could find from the evidence that Rapp fired the shot when he could see

that Finch’s hands were empty and that Finch was simply lowering his hands. Alternatively, a

jury could find the shot was fired when Rapp could see that Finch was raising his arms in

compliance with directives to do so, when Rapp should have been able to see that Finch had no

firearm in his hands. No commands to drop a firearm or warnings that deadly force could be used

were given. The nearest officers were over forty feet away from Finch when the shot was fired.

All of this occurred when Rapp had no confirmation whatsoever that Finch even possessed a

firearm, that any crime had in fact occurred, or who Finch was or what his role was in the incident.

Viewing the evidence in Plaintiffs’ favor, a reasonable officer in Rapp’s position would not have

had probable cause to believe that Finch’s movements posed a threat of serious physical harm to

others that made it reasonable to apply deadly force. Plaintiffs have thus shown a genuine issue

of fact exists as to whether Rapp violated Finch’s Fourth Amendment rights.

       C. Qualified immunity. “The doctrine of qualified immunity shields officials from civil

liability so long as their conduct ‘does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “If the law at the time did not

clearly establish that the officer’s conduct would violate the Constitution, the officer should not be

subject to liability or, indeed, even the burdens of litigation.” Brosseau v. Haugen, 543 U.S. 194,

198 (2004).

       A “clearly established right” is one that is “sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Mullenix, 136 S. Ct. at 308

(citation omitted.) This does “not require a case directly on point, but existing precedent must

have placed the statutory or constitutional question beyond debate.” Id. (quoting Ashcroft v. al-



                                                 23
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 24 of 57




Kidd, 563 U.S. 731, 741 (2011)). “Put simply, qualified immunity protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Id. (quoting Malley v. Briggs, 475 U.S.

335, 341 (1986).

       In determining whether the law was clearly established, the dispositive question is

“whether the violative nature of particular conduct is clearly established,” which “must be

undertaken in light of the specific context of the case, not as a broad general proposition.” Id.

(citations and quotation marks omitted) (emphasis in Mullenix.) This is particularly important in

the Fourth Amendment context, where it is sometimes difficult for an officer to determine how the

doctrine of excessive force applies to the particular situation the officer confronts. Id. The clearly

established standard is satisfied where “at the time of the conduct in question, there existed ‘a

Supreme Court or Tenth Circuit decision on point, or the clearly established weight of authority

from other courts ... found the law to be as the plaintiff maintains.’” Estate of Smart, 951 F.3d at

1168-69 (citation omitted.)

       The court concludes the law was clearly established as of December 28, 2017, that using

deadly force in the circumstances confronting Rapp was a violation of the Fourth Amendment. It

bears pointing out again that, at this stage of the proceedings, this determination is made viewing

the evidence and all reasonable inferences therefrom in the light most favorable to Plaintiffs. Thus,

the facts used in determining whether the law was clearly established include inferences that Rapp

could see that Finch did not have a firearm in his hands, that Finch did not make any movement

like he was drawing a firearm (but merely raised or lowered his hands), and that Finch made no

motion indicating he was about to shoot at the officers. Cf. King v. Hill, 615 F. App'x 470, 475-

76 (10th Cir. 2015) (“Deputy Hill contends various facts show that Mr. King posed an immediate

threat to the officers …. But he presents these facts in the light most favorable to himself. He



                                                 24
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 25 of 57




ignores many facts and inferences favorable to Mr. King, the non-movant. Supreme Court

precedent forbids this approach on summary judgment motions, including those involving

qualified immunity.”) (citing Tolan v. Cotton, ––– U.S. ––––, 134 S. Ct. 1861, 1866–68 (2014)).

Given this assumed set of facts, the law was clearly established at the time that using deadly force

in response to Finch’s movements was a violation of the Fourth Amendment. Although the parties

have not pointed to any case with identical facts (and it is unlikely there would be a case identical

in all particulars), the Tenth Circuit case law in effect at the time makes clear that the use of deadly

force in highly similar circumstances was unlawful, such that precedent “placed the statutory or

constitutional question beyond debate.” Ashcroft, 563 U.S at 741. A reasonable officer would have

known that using deadly force when Finch displayed no weapon and made no overtly threatening

movement was unlawful.

       This conclusion is illustrated by a series of Tenth Circuit cases, including the following. In

King, supra, officers received a report during daylight hours that a man with mental illness was

making threats against his spouse and had broken a water line at their residence. King, 615 F.

App’x at 471. The spouse reported there were no known weapons in the house. The responding

officers encountered the spouse in a neighbor’s driveway; she informed them the suspect had not

hit or injured her. The officers proceeded to the suspect’s house and saw him walking or running

toward his house from his yard. He was wearing a camouflage jacket and was carrying another

camouflage jacket over his arm. One of the officers testified he believed the man could have had

a long gun under the jacket on his arm. Id. at 472. A neighbor, however, testified the suspect’s

hands were showing under the jacket and that he did not have anything in his hands, and that the

suspect could not have been holding a long gun or it would have been sticking out. An officer

retrieved his rifle. The man was near the front porch of the house. Officers told the man to put



                                                  25
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 26 of 57




down whatever was in his hands and said they just wanted to talk. The man responded by shouting

at them to get off his property, and then made some reference to having enough black powder or

explosives in the house to “blow you-all’s asses up” or “blow this place up.” Id. There was

disputed testimony concerning the man’s movements. The officer with the rifle testified the man

moved his hands up closer to his face and said, “that’s it, mother fuckers,” at which point the

officer fired his rifle, later asserting that he did so in part because he feared for the safety of the

other officers. Id.at 473. A neighbor testified the man was not making any threatening motion at

the time. There was also testimony that an officer had yelled for the man to show his hands, and

that the man “responded by starting to raise his hands, which he did in a manner that was not

threatening,” when the officer fired his rifle. Id. at 472. The officer fired two or three additional

shots because he did not think the man had been hit. Id. at 473. Investigation showed the man was

not carrying a firearm at the time. Id. The Tenth Circuit denied the officer’s defense of qualified

immunity. The court pointed out the Supreme Court had long ago held that an “officer may not

seize an unarmed, nondangerous suspect by shooting him dead.” Id. at 477 (citing Tennessee v.

Garner, 471 U.S. 1 (1985). King then proceeded to examine a trio of Tenth Circuit cases: Zuchel

v. Spinharney, 890 F.2d 273 (10th Cir.1989), Zia Trust Co. ex rel. Causey v. Montoya, 597 F.3d

1150 (10th Cir.2010), and Walker v. City of Orem, 451 F.3d 1139 (10th Cir.2006), all of which,

according to King, showed the law was clearly established that an officer could not shoot an

unarmed man who did not pose any actual threat to the officer or to others. Id. at 479.3



3
 Defendants accurately point out that King is an unpublished decision and therefore is not considered precedent. (Doc.
187 at 8, n.7). Cf. Cummings v. Dean, 913 F.3d 1227, 1244 (10th Cir.), cert. denied sub nom. Cummings v. Bussey,
140 S. Ct. 81 (2019) (citing Mecham v. Frazier, 500 F.3d 1200, 1206 (10th Cir. 2007) (noting that an unpublished
opinion “provides little support for the notion that the law is clearly established”) and Grissom v. Roberts, 902 F.3d
1162, 1168 (10th Cir. 2018) (acknowledging the “little support” rule of Mecham, but on the other hand, “an
unpublished opinion can be quite relevant in showing that the law was not clearly established.”) Nevertheless, the
published decisions cited in King show the state of clearly established law, and King’s application of the law to the
facts has some persuasive value here.

                                                         26
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 27 of 57




       In Zuchel v. Spinharney, 890 F.2d 273 (10th Cir. 1989), officers approached a man who

was confronting a group of teenagers. One of the teenagers yelled that the man had a knife.

According to an officer, the man moved toward him, threatened to kill one of the teenagers, and

cursed the officer, telling him “you’ll have to kill me.” Zuchel, 890 F.2d at 275. Although there

was testimony that the man charged at the officer, disregarded commands to stop, and jabbed at

the officer, prompting the officer to shoot him, there was also evidence that the man was standing

ten feet away and was trying to explain himself when the shots were fired. As it turned out, the

suspect had only been carrying a pair of fingernail clippers. Id. at 274. The Tenth Circuit affirmed

the denial of the officer’s motion for summary judgment on qualified immunity. Id. at 276.

       In Zia Trust Co., officers responded to a reported domestic disturbance involving a man

and his adult son. Dispatch informed the officers the son had mental health issues and that there

were two firearms present at the residence. After being flagged down by the man who reported

the incident, one officer got out of his car, with his gun drawn, and approached a van that was

backing out of the residence’s driveway. The van had gotten stuck on a pile of rocks next to the

driveway. A man (only later identified as the son) was in the driver’s seat and a child was in the

passenger seat. The officer positioned himself in front of the van. Another officer approached

from the side, yelling for the man to get out of the vehicle. The van, although still stuck on the

rocks, jumped forward about a foot. In response, the officer in front of the van fired a shot, which

hit the man in the neck. The man got out of the van and was subdued with a taser. He later died

from his gunshot wound. The court noted that at the time of the shot, neither officer had

confirmation of who the man was or what his role was in the domestic violence call. Zia Trust

Co., 597 F.3d at 1153. In finding that the plaintiff had cited evidence of a Fourth Amendment

violation, the court noted conflicting evidence on whether the officer could see in the dark which



                                                27
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 28 of 57




way the van’s front tires were pointing and how far away the officer was, which made it unclear

whether the son “manifested an intent to harm [the officer] or anyone else at the scene.” Id. at

1155. The court also found the law to be clearly established that it was unreasonable to use deadly

force “when the force is totally unnecessary to restrain a suspect or to protect officers, the public,

or the suspect himself.” Id. Viewing the evidence in the plaintiff’s favor, the officer “did not have

‘probable cause to believe that there was a serious threat of physical harm’ to himself or others,”

and he thus violated clearly established law by using deadly force. Id. Defendants accurately

point out that Zia Trust Co. did not involve any reported use of a firearm or barricaded suspect.

(Doc. 187 at 8.) But the case is still relevant insofar as it shows that when the evidence would

allow a jury to find that a suspect did not make any movement that manifested an intent to harm

others, the law is clearly established that the use of deadly force is unlawful.

       In the third case cited by King, Walker v. City of Orem, 451 F.3d 1139 (10th Cir. 2006), a

police officer named Peterson and other officers responded to a dispatch about a suspect who may

have been en route to harm his family. Peterson encountered the suspect and attempted to box his

car in, but the man was able to drive off, and he led the officers on a vehicle chase before stopping

in the family’s driveway. Peterson pulled in behind the man’s car. The man got out and moved

away. Peterson drew his gun. The man pulled a knife or box-cutter out of his pocket and held it

to his wrist with his hands straight out, about chest high, with his left wrist bent and exposed.

Peterson was a little over twenty feet away. The man’s family members shouted to Peterson that

the man did not have a gun. Peterson later testified that he believed the man was holding a gun,

specifically a .38 special with a two-inch barrel. Peterson pulled the trigger on his gun, but it did

not fire because he had inadvertently hit the clip release button when drawing the gun. The man

started to lower his hands, as though he were going to run from the officers, but before he could



                                                 28
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 29 of 57




do anything, Peterson popped the clip back in and fired, hitting the man. A second officer on the

scene, Clayton, was about sixty feet away kneeling behind his car when he heard the shots. He did

not see anything that looked like a gun in the man’s hands, but he concluded he was in danger

because the man swung toward him in a “classic pistol stance.” Clayton opened fire, hitting the

man. After the shooting, the officers discovered the man had only a knife and not a gun. Id. at

1157-59.

       The Tenth Circuit concluded a jury could find that Peterson used unreasonable force,

noting among other things that the man had made no threats, was not advancing on anyone, and

was only holding a small knife to his own wrist. Although Peterson said he believed the man had

a gun, “this belief was not reasonable, if plaintiff’s version of events is accepted,” in part because

“the amount of light on the scene should have permitted Officer Peterson to ascertain that he was

not holding a gun in a shooting stance.” Id. at 1160. The court also rejected the defense of qualified

immunity, finding it was “specifically established that where an officer had reason to believe that

a suspect was only holding a knife, not a gun, and the suspect was not charging the officer and had

made no slicing or stabbing motions toward him, that it was unreasonable for the officer to use

deadly force against the suspect.” Id. (citing Zuchel, 997 F.2d at 735-36). The court made similar

findings with respect to Clayton’s conduct, concluding that whether he reasonably believed he was

in danger was a factual question that precluded summary judgment, and that if all inferences were

drawn in the plaintiff’s favor, the facts showed the violation of a right that was clearly established.

Id. at 1161. Defendants contend Walker is distinguishable from the instant case because the

suspect’s wrist was “clearly visible,” such that the officer should have seen that the man did not

have a firearm. (Doc. 187 at 8.) But a jury could similarly find that Rapp could see the entirety of




                                                  29
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 30 of 57




Finch’s hand as he brought it up, such that he should have seen that he had no firearm. Moreover,

Finch raised his hand at a time when officers were yelling for him to do just that.

       These cases and others show the right not to be subjected to deadly force was clearly

established in the circumstances faced by Rapp (viewed in Plaintiffs’ favor) – that is, where an

officer was able to see that a non-resisting suspect did not have a firearm in his hand and was not

making any motion reasonably indicating an attempt to draw a weapon or otherwise threaten

anyone. Such circumstances are distinguishable from cases finding qualified immunity where

officers had a mistaken but reasonable perception that a suspect was threatening them, such as

where officers knew or could see that a suspect had a firearm and was moving it around, where a

suspect pointed an object at them that they reasonably believed to be a firearm, or where a suspect

disobeyed clear commands and moved in a way that manifested an intent to acquire or brandish a

firearm. Cf. Partridge v. City of Benton, Ark., 929 F.3d 562, 566 (8th Cir. 2019) (collecting Eighth

Circuit cases). In such circumstances, “the salient question” is whether the officer’s mistaken

perceptions were reasonable, because qualified immunity applies regardless of whether an

officer’s error is a mistake of law, a mistake of fact, or some mixture of the two. Estate of Smart,

951 F.3d at 1171 (citing Pearson v. Callahan, 555 U.S. 223, 231 (2009)). But if a jury finds all

the disputed facts here in Plaintiffs’ favor, then Officer Rapp’s alleged perceptions that Finch was

attempting to draw a firearm or had a firearm in his hand were simply not reasonable, and there

could have been no reasonable belief of a threat of serious physical harm to the officers. Cf. id. at

1173 (explaining that Zuchel and King did not apply where officers actually saw a man shoot a

gun into a crowd of people, and the officers then mistakenly identified a different man as the

shooter and used force on him; “[u]nlike the officers in those cases, Officers Froese and Chaffee

saw a suspect brandishing and firing a gun – although they may have been mistaken in identifying



                                                 30
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 31 of 57




that suspect as Mr. Smart.”); The law prohibiting the use of deadly force in such circumstances

was clearly established by cases such as King, Zuchel, Zia Trust Co., and Walker. Defendant

Rapp’s motion for summary judgment is accordingly denied.

         2. Excessive force and supervisory liability claims against Defendant Jonker. Plaintiffs

allege that Jonker is liable under the Fourth Amendment for “recklessly and deliberately

precipitating the circumstances under which Rapp fired his weapon.” (Doc. 158 at 13.) Plaintiffs

further allege Jonker is liable as a supervisor because he “personally participated in the Finch

shooting by directing, exercising control over, and failing to supervise Rapp and other officers,”

and thereby “set in motion a series of events that he knew, or reasonably should have known,

would violate Finch’s Fourth Amendment” rights. (Id. at 14.) Defendant Jonker denies that his

actions violated the Fourth Amendment and further contends he is entitled to the defense of

qualified immunity. (Doc. 166 at 24-26.)

         A. Supervisor liability standards. Section 1983 does not authorize liability under a theory

of respondeat superior. Brown v. Montoya, 662 F.3d 1152, 1164 (10th Cir. 2011) (citing Monell v.

Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)). Governmental officials bear liability under 1983

only for their own misconduct. Peterson v. Creany, 680 F. App’x 692, 696 (10th Cir. 2017) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)). Although a supervisor can be liable in some

circumstances for the unconstitutional act of a subordinate employee, supervisory status alone is

insufficient. Id. (citing Dodds v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010)). A plaintiff

must show an “affirmative link” between the supervisor and the constitutional violation, which

requires a showing of (1) personal involvement in the deprivation, (2) causation, and (3) the state

of mind required to show a violation of the right. Burke v. Regalado, 935 F.3d 960, 997 (10th Cir.

2019).



                                                 31
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 32 of 57




        The element of personal involvement may be satisfied if a supervisory police officer

actively participated in a use of excessive force. Estate of Booker v. Gomez, 745 F.3d 405, 422

(10th Cir. 2014) (all officers who actively applied force, including a sergeant who used a taser on

the plaintiff, could be liable). It may also be satisfied where a supervisor was aware of the use of

excessive force by someone else and failed to intervene to prevent it despite an opportunity to do

so. See Mick v. Brewer, 76 F.3d 1127, 1136 (10th Cir. 1996) (citing Lusby v. T.G.& Y. Stores,

Inc., 749 F.2d 1423, 1433 (10th Cir. 1984) (officer may be liable under § 1983 if he had the

opportunity to intervene but failed to do so), vacated on other grounds, 474 U.S. 805 (1985)).

Additionally, personal involvement may be shown if a supervisor promulgated, created,

implemented or possessed responsibility for the continued operation of a policy that caused the

constitutional harm. Brown, 662 F.3d at 1164 (citation omitted).

        B. Application to Jonker’s actions; qualified immunity. Plaintiffs cite no evidence that

Jonker actively participated in Rapp’s use of force. There is no evidence that Jonker ordered or

encouraged Rapp to fire his weapon when Finch emerged on the porch, such that Jonker might be

considered as having joined in the act. Cf. Estate of Booker, 745 F.3d at 422 (evidence showed

that all defendants joined in the use of force.) Plaintiffs argue Jonker “did direct the use of force

by ordering Rapp to target Finch with a sniper rifle” (Doc. 190 at 28), but merely positioning Rapp

and directing him to provide “long cover” was not a directive to use force. At most, it was an

implied directive to use force if a serious threat emerged and if the use of force became necessary.4

The fact that Jonker prepared the scene in this manner did not make him an active participant in

Rapp’s decision to use force. Nor do Plaintiffs cite any evidence that Jonker bypassed an



4
 Placing Rapp at the scene and directing him to provide cover to the other officers was reasonable given the 911 call
claiming there was a homicidal kidnapper with a firearm in the residence. While that claim was unconfirmed when
officers surrounded the house, Jonker cannot be faulted for preparing to respond in case the report was true.

                                                        32
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 33 of 57




opportunity to intervene to prevent Rapp’s use of deadly force. There is no evidence that Jonker

had any warning that Rapp was about to shoot, such that Jonker had time to intervene and prevent

it. Cf. Lynch v. Bd. of Cty. Commissioners of Muskogee Cty., Oklahoma, 786 F. App'x 774, 781

(10th Cir. 2019) (an officer who observes excessive force may be held liable under section 1983

for failing to intervene so long as there is a realistic opportunity to stop or prevent it).

        The crux of Plaintiffs’ claim against Jonker is that he “exercised control over the law

enforcement response” and thereby “set in motion the events by which Finch was gunned

down….” (Doc. 190 at 29.) That is very close to a respondeat superior theory, which is not

permitted under § 1983. Cf. Graves v. Malone, No. 18-2296, 2020 WL 1900458, at *5 (6th Cir.

Apr. 17, 2020) (“Mere creation of the circumstances in which force is ultimately deployed does

not give rise to a constitutional violation.”) “[S]upervisory liability ‘must be based upon active

unconstitutional behavior’ and ‘more than a mere right to control employees.’” Serna v. Colo.

Dep’t. of Corr., 455 F.3d 1146, 1153 (10th Cir. 2006) (citation omitted). Plaintiffs offer an

attenuated theory of how Jonker’s supervisory actions (or omissions) might have caused Rapp’s

use of excessive force, asserting that Jonker could have “mitigate[d] the risk” of deadly force if he

had “gathered information, made announcements, called in specialized teams, prevented

conflicting commands, and appointed a contact person.” (Doc. 190 at 29.) The Tenth Circuit has

construed the causation element to mean a supervisor must have set in motion a series of events

that he “knew or reasonably should have known would cause others to deprive the plaintiff of [his]

constitutional rights.” Estate of Booker v. Gomez, 745 F.3d 405, 435 (10th Cir. 2014). It is

doubtful whether any of the evidence cited by Plaintiffs could be said to show that Jonker should

have known that his actions would result in the use of deadly force against Finch. It is one thing

to trace events backwards, with the full benefit of hindsight, and another to anticipate future events



                                                   33
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 34 of 57




when many of the critical facts are unknown. Had the 911 call been true, and had a man suddenly

burst forth from the house firing a weapon at nearby officers, Jonker might have been faulted had

he not had an officer positioned with a rifle so as to protect the officers near the house. Plaintiffs

also fail to adequately account for the fact that Finch emerged from the house within ten minutes

of the first WPD dispatch and within one minute of Jonker’s arrival at the front of the residence.

Jonker’s ability to implement a plan, to appoint a take down team, or take alternative measures

was obviously cut short by Finch’s appearance. In light of that fact, there is no reasonable basis

in the evidence for concluding the shooting would not have occurred had Jonker tried to gather

more information or put in a call for SWAT. It is possible that events might have turned out

differently had Jonker appointed someone to act as a sole contact point prior to Finch’s emergence

from the house, but even that is highly speculative. At any rate, the court ultimately need not

resolve the constitutional question here because, even assuming Jonker’s actions could be a Fourth

Amendment violation, Plaintiffs have failed to meet their burden to overcome qualified immunity

by showing that Jonker’s actions violated clearly established law.

         Plaintiffs cite three cases in support of their argument that the law applicable to Jonker’s

actions was clearly established: Stewart v. City of Prairie Village, Kan., 904 F. Supp. 2d 1143,

1157 (D. Kan. 2012), Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014), and Fogarty

v. Gallegos, 523 F.3d 1147, 1164 (10th Cir. 2008). (Doc. 190 at 31.) But none of these cases

provides any basis for denying Jonker qualified immunity.

         In Stewart,5 a mentally ill woman who was known to the police called 911 demanding that

officers bring her cigarettes and stating that she wanted to commit “suicide by cop” and would


5
 As a district court case, Stewart does not show that the law was clearly established. Ullery v. Bradley, 949 F.3d
1282, 1291 (10th Cir. 2020) (for the law to be clearly established, ordinarily there must be a Supreme Court or Tenth
Circuit decision on point, or the clearly established weight of authority from other courts must have found the law to
be as the plaintiff maintains).

                                                         34
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 35 of 57




give them a reason to kill her. Stewart, 904 F. Supp. 2d at 1150-51. Officers arriving at the

woman’s apartment briefly negotiated with the woman, who threatened to kill herself, before a

supervisor decided the police would enter the apartment and remove her. “The operation plan did

not include any provision for use of methods – further negotiations, the use of chemical munitions,

or the use of non-lethal weapons – other than to forcibly enter the apartment and remove” the

woman. Id. at 1151. The police gave the woman two minutes to come out and then battered down

her door and entered. After attempts to use a taser on the woman failed, officers shot her three

times – including once in the back – as she allegedly grabbed for a knife. None of the shots was

fired at close range. Id. at 1152. Among other things, the court found:

       [I]t was clearly established at the time of this incident that an officer acts
       unreasonably when he aggressively confronts an armed and suicidal or emotionally
       disturbed individual without gaining additional information or approaching him in
       a nonthreatening manner. Acting in such a manner is likely to result in the use of
       deadly force and is objectively unreasonable.

Id. at 1158 (citing Hasting v. Barnes, 252 F. App’x 197 (10th Cir. 2007)). In denying a

supervising officer’s motion to dismiss on the pleadings, the court found:

       Defendant Lovett had tactical command of the scene at Stuckey's apartment,
       decided not to use an officer trained in hostage negotiations, ordered that Stuckey
       be given a two-minute deadline to surrender, approved Defendant Roberson’s
       substandard plan for entering the apartment, and ordered the forced entry itself. The
       facts also support an inference that Defendant Lovett was closely supervising the
       officers on the scene. Based on the Court’s determination, under Plaintiff's alleged
       facts, that Defendant Roberson’s plan unreasonably escalated the situation and
       aggressively precipitated the use of deadly force against Stuckey, the Plaintiff
       shows an affirmative link between a constitutional deprivation and Defendant
       Lovett’s exercise of control or direction and his failure to supervise. Thus, the Court
       denies Defendant Lovett’s motion to dismiss….

Id. at 1159–60.




                                                 35
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 36 of 57




       The differences between Stewart and the instant case are numerous and significant. In

contrast to the instant case, the woman in Stewart was not suspected of any crime and was not

suspected of having a firearm. She was not an unknown person but was known to the police to be

mentally ill. There was no suspicion that the lives of other persons in the apartment were in

imminent danger. There was no report of a murder or hostage situation. And most significantly,

the police in Stewart decided to batter down the woman’s door and forcibly enter the dwelling

after breaking off negotiations, thereby precipitating a confrontation with the woman. None of

those material circumstances is close to the facts confronted by Jonker, where a man whom officers

did not know suddenly and unexpectedly emerged from a house that was reported to be the scene

of a murder and kidnapping.

       Estate of Booker bears even less resemblance to this case. The plaintiff in that case was

under arrest in a detention facility. In response to his alleged insubordination, deputies pinned the

man to the ground, put him in a choke hold for an extended period, applied pressure to his back,

and used a taser on him. He died as a result. Estate of Booker, 745 F.3d at 413-15. In finding that

a supervisory officer who joined in and used a taser could be liable, the Tenth Circuit found the

elements of personal participation and causation were satisfied because a jury “could find [the

supervisor] actively participated in—and failed to intervene and prevent—the use of excessive

force.” Id. at 435. As discussed previously, there is no evidence that Jonker actively participated

in Rapp’s use of force or that he bypassed an opportunity to intervene. Estate of Booker does not

show that Jonker’s actions violated clearly established law.

       The third case cited by Plaintiffs, Fogarty, likewise teaches nothing about the lawfulness

of Jonker’s actions. Fogarty involved a public anti-war protest, including a group of drummers,

and a supervising police captain who ordered subordinates to “remove the drums,” which the



                                                 36
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 37 of 57




officers understood as a directive to arrest the drummers. Id. at 1152. The plaintiff, who had been

drumming, was standing on a street corner when he was shot by an officer with a “pepper ball”

projectile, dragged by several officers through an area of heavy tear gas, and then forced to the

ground before being arrested. Id. The Tenth Circuit found (under the plaintiff’s version of the

facts) that the arrest was unlawful because officers had no probable cause to believe the plaintiff’s

actions constituted disturbing the peace. Id.at 1158. In finding that the supervising captain could

be liable, the Tenth Circuit pointed to evidence that the captain had ordered the arrest and the use

of tear gas and had also witnessed the use of excessive force against the plaintiff but failed to

intervene. Id. at 1163. The court said the captain could be liable as a supervisor because he “set[ ]

in motion a series of acts by others ..., which he knew or reasonably should have known, would

cause others to inflict the constitutional injury.” Id. at 1164 (quoting Motley v. Parks, 383 F.3d

1058, 1067 (9th Cir.2004)). The court “thus affirm[ed] the district court's denial of qualified

immunity” to the captain. Id. Although the court did not elaborate on why the captain “should

have known” his actions would cause others to inflict constitutional injury, it was apparently

because he ordered the unlawful arrest and failed to intervene when he saw the use of excessive

force. Again, these facts are in no way comparable to the instant case. Not only are the factual

scenarios completely dissimilar (a political protest on public streets versus a reported murder and

hostage situation in a residence), but unlike the supervisor in Fogarty, Jonker did not order Rapp

to commit an unlawful act and did not fail to intervene after becoming aware of the use of excessive

force.

         None of the foregoing cases is sufficiently similar to put an officer in Jonker’s position on

notice of “the violative nature of [the] particular conduct” that allegedly violated the Fourth

Amendment in “the specific context of th[is] case.” Choate v. Huff, 773 F. App'x 484, 488 (10th



                                                  37
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 38 of 57




Cir. 2019), cert. denied, 140 S. Ct. 935 (2020) (quoting Mullenix, 136 S. Ct. at 308 (internal

quotation marks omitted)). The Supreme Court has made clear that

        [I]t does not suffice for a court simply to state that an officer may not use
        unreasonable and excessive force, deny qualified immunity, and then remit the case
        for a trial on the question of reasonableness. An officer cannot be said to have
        violated a clearly established right unless the right's contours were sufficiently
        definite that any reasonable official in the defendant’s shoes would have understood
        that he was violating it.

City of Escondido, Cal. v. Emmons, 139 S. Ct. 500, 503 (2019) (quoting Kisela v. Hughes, 138 S.

Ct. 1148, 1152 (2018)). Plaintiffs have failed to cite any case showing that an official acting under

circumstances similar to Jonker’s was found to have violated the Constitution. Cf. Perry v.

Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018) (plaintiff must show that clearly established law

would have put a reasonable official on notice that his supervisory conduct would violate the

victim’s constitutional rights); Choate v. Huff, 773 F. App'x 484, 488–89 (10th Cir. 2019), cert.

denied, 140 S. Ct. 935 (2020) (“Plaintiff cites to no cases in which an officer was held liable for

another officer’s use of force where this use of force was sudden, unannounced, and short in

duration.”). Defendant Jonker is therefore entitled to summary judgment based on the defense of

qualified immunity.

        3. Claim of municipal liability against City of Wichita.

        Plaintiffs claim the City of Wichita is liable for the alleged excessive force against Finch

for two reasons. First, Plaintiffs contend the City has a custom of using excessive lethal force

against civilians. (Doc. 158 at 7.) Plaintiffs contend the City knew or should have known that its

officers were using excessive lethal force and that its failure to stop the practice shows its deliberate

indifference to the risk that WPD officers would continue to violate citizens’ rights, such that its

“purposeful inaction” led to Finch’s death. (Id.) Second, Plaintiffs claim the City is liable “for

WPD’s inadequate disciplinary and accountability procedures for officers who use lethal force,”


                                                   38
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 39 of 57




which permits WPD officers “to engage in clearly identifiable patterns of policy violations and

misconduct with impunity,” and which was “the moving force behind the Finch shooting.” (Id. at

8-9.) In their motion for summary judgment, Defendants argue Plaintiffs have only cited evidence

of violations of police department procedures and policies in prior shootings, not constitutional

violations, such that Plaintiffs have no evidence of a pattern or custom of violating constitutional

rights through the use of deadly force. Additionally, Defendants contend Plaintiffs have no

evidence showing the required causal connection between any prior failures of discipline and the

shooting in this case. (Doc. 166 at 28.)6

        A. Standards of municipal liability. A municipality may not be held liable under § 1983

solely because it employs an officer who committed a violation. Rather, a plaintiff must identify

a municipal “policy” or “custom” that caused the injury. Bd. of Cty. Comm'rs of Bryan Cty., Okl.

v. Brown, 520 U.S. 397, 403 (1997) (citation omitted). An act performed pursuant to a custom that

has not been formally approved by an appropriate decisionmaker may fairly subject a municipality

to liability on the theory that the relevant practice is “so widespread as to have the force of law.”

Id. at 404. But it is not enough to identify conduct attributable to a municipality; a “plaintiff must

also demonstrate that, through its deliberate conduct, the municipality was the ‘moving force’

behind the injury alleged.” Id. (emphasis in original.) In other words, a plaintiff “must show that

the municipal action was taken with the requisite degree of culpability and must demonstrate a

direct causal link between the municipal action and the deprivation of federal rights.” Id.

        “Where a plaintiff claims that the municipality has not directly inflicted an injury, but

nonetheless has caused an employee to do so, rigorous standards of culpability and causation must

be applied to ensure that the municipality is not held liable solely for the actions of its employee.”


6
 Defendants also argued the City could not be liable because no officer violated Finch’s Fourth Amendment rights
(Doc. 166 at 27), but the court has determined that a jury could find Rapp’s use of force was excessive.

                                                      39
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 40 of 57




Id. at 405. “The causation element is applied with especial rigor when the municipal policy or

practice is itself not unconstitutional, for example, when the municipal liability claim is based upon

inadequate training, supervision, and deficiencies in hiring.” Waller v. City & Cty. of Denver, 932

F.3d 1277, 1284 (10th Cir. 2019) (quoting Schneider v. City of Grand Junction Police Dep’t, 717

F.3d 760, 770 (10th Cir. 2013)). Additionally, “for claims of inadequate hiring, training, or other

supervisory practices, a plaintiff ‘must demonstrate that the municipal action was taken with

‘deliberate indifference’ as to its known or obvious consequences.’” Id. (quoting Brown, 520 U.S.

at 407). Deliberate indifference is a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action. Id. (citing Connick v. Thompson,

563 U.S. 51, 61 (2011)). “The deliberate indifference standard may be satisfied when the

municipality has actual or constructive notice that its action or failure to act is substantially certain

to result in a constitutional violation, and it consciously or deliberately chooses to disregard the

risk of harm.” Id. (quoting Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)). “In most

instances, notice can be established by proving the existence of a pattern of tortious conduct. In a

narrow range of circumstances, however, deliberate indifference may be found absent a pattern of

unconstitutional behavior if a violation of federal rights is a highly predictable or plainly obvious

consequence of a municipality's action or inaction….” Estate of Holmes by & through Couser v.

Somers, 387 F. Supp. 3d 1233, 1261-62 (D. Kan. 2019) (quoting Carr v. Castle, 337 F.3d 1221,

1229 (10th Cir. 2003)).

        B. Application to the City. Plaintiffs assert that there were 23 shootings by WPD officers

between 2012 and early 2018 in which citizens’ rights were violated “because either the force was

unreasonable at the moment it was used … or officers recklessly precipitated the use of force.”




                                                   40
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 41 of 57




(Doc. 190 at 32.)7 To support that assertion, Plaintiffs cite a description of fourteen specific

incidents, with details gathered from WPD and PSB reviews of the incidents, as supplemented by

the opinions of Plaintiffs’ expert, Scott A. DeFoe. (Doc. 190 at 11-16, para. 122-124.) DeFoe is

a consultant who is a retired police officer and detective of the Los Angeles Police Department.

(Doc. 174-16.)

         The WPD/PSB reports of the incidents cited by Plaintiffs provide no basis upon which a

jury could reasonably conclude that the incidents were part of a pattern that put the City of Wichita

on notice of its officers using unlawful deadly force. Plaintiffs cite DeFoe’s opinion that each of

these incidents involved “policy violations and unlawful practices” – although the unlawfulness is

not specified – which they identify as: failure to de-escalate; precipitous use of force; failure to

call specialty units (SWAT or Crisis Intervention Teams); failure to issue verbal commands; failure

to plan and communicate effectively; failure to make announcements or give warnings; and failure

to retreat. (Doc. 190 at 11-16.) As discussed below, the court concludes this evidence is

insufficient as a matter of law to show that the City was on notice of violations similar to the one

alleged in this case, such that the City could be said to be deliberately indifferent to the

unconstitutional use of deadly force, or that indifference to such alleged violations can be

considered the cause of Rapp’s use of deadly force against Finch.

         Some of the prior actions cited by Plaintiffs were determined by the WPD to be

departmental policy violations, and some resulted in some form of discipline or correction,

although in DeFoe’s opinion the discipline was minimal and rare, and he believes many policy

violations were overlooked or dismissed based on investigators’ failure to “reconcile


7
 Cf. Herington v. City of Wichita, No. 6:14-CV-01094-JTM, 2017 WL 76930, at *13 (D. Kan. Jan. 9, 2017) (statistics
purportedly showing Wichita had a high rate of police shootings, as compared to certain other cities, did not constitute
evidence of a high rate of improper or unjustified use of deadly force by WPD officers).


                                                          41
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 42 of 57




discrepancies” in witness statements or other evidence. In other instances, the PSB or WPD

resolved factual issues contrary to DeFoe’s view of the evidence, leading DeFoe to conclude that

policies were violated or the force used was improper. Evidence of prior complaints can be

sufficient to show that a municipal defendant ignored officer misconduct. Estate of Holmes by &

through Couser v. Somers, 387 F. Supp. 3d 1233, 1263 (D. Kan. 2019) (citing Cordova v. Aragon,

569 F.3d 1183, 1194 (10th Cir. 2009) (“A failure to investigate or reprimand might also cause a

future violation by sending a message to officers that such behavior is tolerated.”)). But Plaintiffs

have not shown that these incidents resulted in complaints of unlawful force or that they show a

pattern of excessive force under circumstances that made the Finch shooting a predictable

consequence of the City’s actions. Plaintiffs cite no evidence that there was a pattern of incidents

resulting in jury verdicts or judicial findings that WPD officers used deadly force in violation of

the Fourth Amendment.8 Nor do they cite evidence of a pattern of incidents resulting in settlements

under circumstances suggesting that unlawful deadly force was used. Rather, Plaintiffs point to

evidence of departmental policy violations as shown by the City’s own internal reviews. To prove

the existence of a pattern of tortious conduct, a plaintiff must show a pattern of “similar violations.”

Id. (citations omitted). Plaintiffs cite no evidence of a pattern of Fourth Amendment violations

similar to the one alleged in this case. Cf. Connick, 563 U.S. at 63 (“Because those incidents are

not similar to the violation at issue here, they could not have put Connick on notice that specific

training was necessary to avoid this constitutional violation.”); Lonker v. Chambers, No. 16-2097-



8
  In their statement of facts, Plaintiffs cite evidence that a lawsuit was brought following the 2012 shooting death of
Marquez Smart by WPD officers, and that Rapp had been present at the scene of that shooting. (Doc. 190 at 18.) The
federal claims in that lawsuit were dismissed by the district court on August 8, 2018, although one of the claims was
recently revived on appeal. Estate of Smart v. City of Wichita, No. 14-2111-JPO, 2018 WL 3744063, at *1 (D. Kan.
Aug. 7, 2018), aff’d in part, rev’d in part and remanded sub nom. Estate of Smart by Smart v. City of Wichita, 951
F.3d 1161 (10th Cir. 2020). Because these decisions occurred after the incident in the instant case, the decisions could
not have provided the City with notice of a pattern of unconstitutional conduct by its officers prior to the shooting of
Finch.

                                                          42
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 43 of 57




JWL, 2017 WL 1738024, at *7 (D. Kan. May 4, 2017) (“the evidence does not reflect knowledge

of any constitutional violations similar to the violation alleged here.”); Waller, 932 F.3d at 1289

(“The first four allegations relate to deputy misconduct generally, rather than to uses of force

specifically, and we are not convinced that they establish the requisite ‘direct causal link between

the municipal action and the deprivation of federal rights.’”) (quoting Brown, 520 U.S. at 404).

And while it is true, as Plaintiffs contend, that a municipal custom (including a failure to discipline)

does not itself have to be unconstitutional to support section 1983 liability, the challenged custom

ordinarily must still produce similar constitutional violations before a municipality can be said to

be on notice of and deliberately indifferent to the violation of constitutional rights. Cf. Brown, 520

U.S. at 407 (“If a program does not prevent constitutional violations, municipal decisionmakers

may eventually be put on notice that a new program is called for.”)

       Plaintiffs contend that “if the Wichita Police Department and if the Chief of Police and

Professional Standards Bureau Detectives had identified [these] patterns of deficiencies in the use

of force, systemic changes could have been made that could have prevented the Finch incident

from unfolding as it did.” (Doc. 190 at 19) (citing opinion of Scott DeFoe). The “deficiencies”

relied upon, however, are not similar to the instant case and for the most part involve departmental

policies rather than constitutional requirements. An officer who fails to “de-escalate” or “plan

effectively” may have violated departmental policy, but that does not mean the officer violated the

Fourth Amendment. It is not even clear what bearing, if any, many of the alleged policy violations

could have with respect to the ten-minute window officers had to get to the Finch residence or to

the ten-second interaction between the officers and Finch before the shot was fired. Plaintiffs’

argument that the City’s failure to review and discipline departmental policy violations to a greater

extent was the cause of the shooting is arguably a variation on the “broken windows” theory of



                                                  43
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 44 of 57




policing, which asserts that strict enforcement of lesser violations will reduce the incidence of

greater ones. That may be a valid policy approach. But it does not satisfy the “rigorous standards

of culpability and causation” adopted by the Supreme Court to ensure that municipalities are not

held liable for constitutional violations under a respondeat superior theory. Brown, 520 U.S. at

405; see also Connick, 563 U.S. at 68 (proving that an injury could have been avoided if an

employee had had more or better training, sufficient to equip him to avoid the particular injury-

causing conduct, will not suffice) (citation omitted.) Those standards require evidence of “a direct

causal link between the municipal action and the deprivation of federal rights” and evidence that

the municipality “disregarded a known or obvious consequence” of its actions. Brown, 520 U.S.

at 404, 410. Because Plaintiffs have failed to cite evidence that could reasonably support those

elements, the City is entitled to summary judgment on the claim against it.

       IV. Motions to Exclude Expert Testimony

       In view of the court’s foregoing summary judgment rulings, most of the Daubert issues

raised by the parties are now moot.       Expert opinions relating to Plaintiffs’ claims against

Defendants Jonker and the City of Wichita are excluded as irrelevant to the sole issue remaining

for trial: whether Defendant Rapp violated Finch’s Fourth Amendment rights through the use of

excessive force.

       1. Rule 702 and Daubert standards. Federal Rule of Evidence 702, which controls the

admission of expert witness testimony, provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert's scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

                                                44
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 45 of 57




       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702. Under this rule, the district court must satisfy itself that the testimony is both

reliable and relevant, in that it will assist the trier of fact, before permitting a jury to assess such

testimony. Schulenberg v. BNSF Ry. Co., 911 F.3d 1276, 1282 (10th Cir. 2018) (citing United

States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009) (en banc)). The district court must first

determine whether the witness is qualified by knowledge, skill, training, experience, or education

to render an opinion. Id. If so, the district court must determine whether the witness’s opinion is

reliable by assessing the underlying reasoning and methodology. Id. at 1283.

       In Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993), the Supreme Court

identified four factors that trial courts should consider in performing their “gatekeeping” role of

determining the reliability of expert testimony: (1) whether the theory used can be and has been

tested; (2) whether it has been subjected to peer review and publication; (3) the known or potential

rate of error; and (4) general acceptance in the scientific community. Id. at 593–94. “The Supreme

Court has emphasized, however, that these four factors are not a ‘definitive checklist or test,’ and

that a court’s … inquiry about reliability ‘must be tied to the facts of a particular case.’” In re

EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices & Antitrust Litig., No. 17-MD-2785-

DDC-TJJ, 2020 WL 1164869, at *3 (D. Kan. Mar. 10, 2020) (quoting Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 150 (1999)). In some cases, “the relevant reliability concerns may

focus upon personal knowledge or experience, rather than the Daubert factors and scientific

foundation.” Id. (citing Kuhmo Tire Co., 526 U.S. at 150) (internal quotation marks omitted). For

such testimony to satisfy the reliability standard, it must be based on actual knowledge, and not

mere subjective belief or unsupported speculation. Id. (citing, inter alia, Pioneer Ctrs. Holding




                                                  45
          Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 46 of 57




Co. Emp. Stock Ownership Plan & Tr. v. Alerus Fin., N.A., 858 F.3d 1324, 1341–42 (10th Cir.

2017)).

          The court is not required to admit opinion evidence that is “connected to existing data only

by the ipse dixit of the expert,” and may exclude the opinion if “there is simply too great an

analytical gap between the data and the opinion offered.” Id. (quoting Gen. Elec. Co. v. Joiner, 522

U.S. 136, 146 (1997)). But the rejection of expert testimony is the exception rather than the rule,

and “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on

the burden of proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” Daubert v. Merrell Dow Pharm., Inc. 509 U.S. 579, 596 (1993).

          “The court has discretion to determine how to perform its gatekeeping function under

Daubert.” In re EpiPen, 2020 WL 1164869, at *3 (citing Bill Barrett Corp. v. YMC Royalty Co.,

LP, 918 F.3d 760, 770 (10th Cir. 2019)). The most common method of fulfilling that role is by

conducting a Daubert hearing, “although such a process is not specifically mandated.” Goebel v.

Denver & Rio Grande W. R.R. Co., 215 F.3d 1083, 1087 (10th Cir. 2000). “[T]he district court

may satisfy its gatekeeping role without a formal Daubert hearing ‘so long as the court has

sufficient evidence to perform ‘the task of ensuring that an expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand.’” Id. (quoting Goebel, 215 F.3d at 1087

(quoting Daubert, 509 U.S. at 597).

          2. Plaintiffs’ Motion to Exclude Testimony of James W. Borden. (Docs. 160, 161, 173,

184). Plaintiffs move to exclude expert opinion testimony of James W. Borden, arguing that

Borden’s opinions are unreliable because they rely on unproven concepts of “Force Science”; that

Borden lacks expertise to testify about scientific matters including “human performance factors”;

that Borden’s opinions are conclusory and rely upon the expertise of others; and that Borden’s



                                                  46
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 47 of 57




testimony would not assist the finder of fact. (Doc. 161.) For reasons explained herein, the motion

to exclude Borden’s opinions will be granted except as to two matters: (1) Borden’s opinions

concerning the time it takes an officer to react and to use force after perceiving a threat; and (2)

what an examination of body camera footage from the shooting shows with respect to Finch’s

movements and Officer Rapp’s reaction time.

       Borden’s resume shows he is a retired sergeant with the Henderson, Nevada, Police

Department. (Doc 161-2 at 2.) He has over fifteen years’ experience with that department,

including as a trainer on the use of force and investigating critical incidents. He identifies his area

of expertise as “Law Enforcement Procedure and Law Enforcement Training & associated Human

Performance and Factors, Police Use-of-force, [and] Video Analysis related to use of force and

police related contact.” (Doc. 161-2 at 4.) Aside from having over twenty years’ total experience

as a law enforcement officer, he has accumulated 30 credit hours of formal study in the field of

criminal justice and 15 hours “with a focus on human behavior and psychology at CSN, the

SDRPA Police Academy and The Force Science Institute.” (Id. at 3.) He states that he has “a total

of 1,370 hours of current and continuing focused education, and application in the field of Human

Behavior and Human Factors as it relates to law enforcement,” although it is not clear what that

education consists of. (Id.) He has extensively attended law enforcement seminars and is currently

“a member of the HFES (Human Factors and Ergonomics Society) as a professional working in

the capacity of Senior Instructor for the Force Science Institute, lecturing on the application of the

scientific study of human performance and decision making related to law enforcement.” (Doc.

161-3 at 8.) Borden’s opinions were “formulated with a foundation as a professional in the field

of force investigations and analysis related to law enforcement, police practice, human




                                                  47
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 48 of 57




performance related to law enforcement, and forensic video examination related to police use of

force.” (Doc. 161-2 at 54.)

       The court will not pass upon the reliability of “Force Science” generally, as that term

appears to be more of a trademark than the name of a field of scientific study. Cf. Green v. City of

Mission, No. 7:18-CV-49, 2019 WL 3217033, at *4 (S.D. Tex. July 17, 2019) (finding defendants

did not provide objective validation for the techniques relied on by the Force Science Institute in

general or in the specific certification course completed by the witness). The court gathers that

the concept generally involves examining how scientific principles governing human behavior

apply to police work. Whatever the specific approach or method of an expert witness may be

called, the court is required to examine it under the principles of Rule 702 and Daubert. Under

those standards, it is clear that a number of Borden’s opinions turn on scientific concepts that are

outside of his area of expertise as a police officer. For example, he opines:

       The identification of focus of attention is essential in this incident. The only access
       we have as investigators to identifying focus of attention is by reviewing statements
       made by witnesses and corroborating those statements with other physical or
       forensic evidence from the incident. Attention is the behavioral and cognitive
       process of selectively concentrating on a discrete aspect of information, which can
       be either subjective or objective, while unable to attend to other perceivable
       information. It is the taking possession by the mind, in clear and vivid form, of one
       object out of what seems to be several simultaneous objects or trains of thought.
       Focalization and concentration of consciousness are at the core of what constitutes
       "attention." Attention has also been referred to as the allocation of limited
       processing resources. (Anderson, 2005).

       80. Thus, by Deffenbacher’s (1994) integrative theoretical formulation, if a task
       elicits the arousal mode of attention control, then memory will be enhanced for the
       most informative aspects of the stimulus display, those aspects on which the
       orienting response is focused. If, on the other hand, a task elicits the activation mode
       of attention control, then memory will either be modestly enhanced or drastically
       reduced, depending on the relative amounts of cognitive anxiety and physiological
       activation present. (Kenneth A. Deffenbacher); (Anderson, 2005).

       81. An investigator must be able to decipher whose focus of attention yields the
       most accurate information. Here, the most accurate information would most likely
       come from the perspective of Officer Rapp, concerning the actual shooting, as he

                                                 48
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 49 of 57




        was the person most directly involved as the shooting officer. At the moment of
        contact with Finch, Officer Rapp was most likely focused intently on the potential
        deadly threat being posed by Finch as depicted in Officer Rapp’s statements. * * *

        82. Based on the context and movements of Finch, Officer Rapp believed Finch
        was drawing a weapon and that the officers to the east of the target residence were
        in danger of being shot. The information initially perceived by Officer Rapp was
        inaccurate only in hindsight. This is due to the human limitation of focus of
        attention and time compression. Perceptual distortions are at work in every critical
        incident, however, they are not the same for every person. Understanding the
        limitations experienced by a human being in a critical incident is paramount. The
        tactics applied in this incident were appropriate based on the context of the
        information known to the officers. There are inconsistencies in between statements
        of the involved and the witnesses, however, this does not make the inconsistencies
        between statements untruthful. It also does not make any particular person’s
        account more viable over any other person’s account. * * *

(Doc. 161-2 at 44-46.) Opinions about the limits and characteristics of human attention, its relation

to memory, and why these things allegedly show that the “most accurate information” likely came

from Officer Rapp are matters clearly outside the scope of Borden’s training and experience as a

law enforcement officer. Similarly outside his expertise as a law enforcement officer are opinions

that Rapp’s “inaccurate perception” was “due to the human limitations of focus of attention and

time compression.” Borden may have read studies or attended courses relating to attention and

memory, but no showing is made that he has the training, experience, or learning necessary to

make informed judgments about issues within specialized fields of the behavioral sciences such as

psychology and cognitive science. Cf. Cole v. Perry, No. 1:16-CV-3081-WTL-MJD, 2019 WL

4165304, at *6 (S.D. Ind. Apr. 30, 2019), on reconsideration, No. 1:16-CV-3081-WTL-MJD,

2019 WL 2210809 (S.D. Ind. May 22, 2019) (finding Mr. Borden is not an expert in the academic

field of behavioral science). “To qualify as an expert witness, the witness must possess ‘such skill,

experience or knowledge in that particular field as to make it appear that his opinion would rest on

substantial foundation and would tend to aid the trier of fact in [its] search for truth.’” In re EpiPen,




                                                   49
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 50 of 57




2020 WL 1164869, at *2 (citing LifeWise Master Funding v. Telebank, 374 F.3d 917, 928 (10th

Cir. 2004). Defendants have not shown that these are matters within Borden’s expertise.9

         Other opinions appear to merely advocate on behalf of Officer Rapp based on Borden’s

personal views, without any showing these opinions are tethered to a reliable method of analysis:

                  107. Opinion. Perceived weapon. It is my opinion that, in a dynamic and
         swiftly moving incident such as this, Officers cannot be held to an arbitrary
         standard of certainty or account for every detail of an incident when the potential
         results are death or substantial bodily harm. Officers in a rapidly evolving critical
         incident like this one, do not have the luxury of analyzing a static representation of
         the incident, an object, or a particular action for the benefit of optimal decision
         making. My opinion is that the context in which an Officer perceives volatile
         information guides the Officer’s decisions. In this incident there was not time for
         image consolidation; meaning, it is a low light (regardless of visibility), critical and
         quickly evolving incident, with the perceived consequence of life and death.
         Additionally, the weapon was described as a “black handgun.” If the officer tried
         to specifically focus on the weapon itself and not the overall context, with respect
         to timing in particular, a minimum of two shots could potentially be fired at officers
         in the time it takes to clearly perceive, react and respond with a shot fired to stop
         the perceived threat (Dr. Bill Lewinski, 2000). The theory of an officer waiting to
         see a weapon, in the corresponding context of a critical incident, is burdened with
         human, environmental, and geographical limitations affecting perception and
         decision-making. Officer Rapp made the decision in low light, from a relatively
         long distance, with the dynamic of human movement, and with a contextually
         critical consequence. For an officer to make an optimal decision in this incident, it
         would have required impossible foresight, perfect lighting and additional
         information that the officers on scene simply did not have time to ascertain.

(Doc. 161-2 at 58-59.) Aside from the fact that the court does not see how these opinions would

be helpful to a jury in determining the facts of the case, Defendants have not met their burden to

show that such opinions are the product of reliable principles and methods as required by Rule

702. See Kumho Tire, 526 U.S. at 157 (“nothing in either Daubert or the Federal Rules of Evidence




9
 Defendants’ response relies in part on the asserted expertise of the Executive Director of the Force Science Institute,
William Lewinski, who it says holds a Ph.D. in Psychology with a concentration in police psychology, and who
apparently conducted some of the studies on which Borden relied. (Doc. 173 at 5-6.) But Dr. Lewinski’s asserted
expertise does not render Borden’s opinions admissible on subjects on which Borden is not an expert.

                                                          50
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 51 of 57




requires a district court to admit opinion evidence that is connected to existing data only by the

ipse dixit of the expert.”)

         Other opinions by Borden fail to meet Rule 702’s requirement that the evidence must “help

the trier of fact to understand the evidence or to determine a fact in issue.” For example, Borden’s

opinions concerning whether Rapp’s conduct complied with WPD policies would not, in the

court’s view, be helpful to the jury. As an initial matter, Officer Rapp or other officers who were

present at the scene are able to testify to and explain WPD policies to the extent they have any

relevance. A jury would not likely need the benefit of expert testimony to understand that evidence

or to judge whether Rapp’s actions were in keeping with such policies. Moreover, whether Rapp’s

actions were consistent with departmental policies is not an issue the jury must decide, and having

an expert focus on and render opinions about policy compliance runs the risk of confusing the jury

about the standards by which they must decide whether Rapp’s actions violated the Fourth

Amendment. The vast majority of Borden’s opinions (Docs. 161-2, 161-3) likewise would not be

helpful to the jury in understanding the evidence. They consist largely of Borden offering

justifications and making factual and legal arguments that Defendant Rapp – or his attorneys – can

provide the jury without the need for expert opinion. (See Doc. 161-2 at 40) (“The fact that the

threat perceived by Officer Rapp was not “actual” does not negate the fact that, based upon the

information Officer Rapp had at the moment force was used, the threat was believed to be actual,

and appeared to be malevolent based on the visual stimulus described by Officer Rapp, which was

corroborated by other statements and available video.”)

         The court finds the motion to exclude Borden’s testimony should be denied – at least at

this point –10 with respect to two specific and related issues. First, Borden will be permitted to


10
  This pretrial ruling concerning this testimony is preliminary in nature. The court may reconsider, expand, or restrict
the ruling at trial, depending upon the specific testimony sought to be introduced.

                                                          51
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 52 of 57




offer limited testimony about reaction times of officers who decide to use force in response to

perceived threats. In support of Borden’s opinion on that issue, his report cites a study on officer

reaction times conducted or supervised by Dr. Lewinski of the Force Science Institute, under

whom Borden has studied and trained, as well as Borden’s own familiarity with “real world

scenarios, reality-based training and the analysis of force encounters” he has conducted. (Doc.

161-2 at 50.) Borden also testified in his deposition that the results from these sources were

consistent with reaction time studies published in accident reconstruction manuals. (Doc. 173-2 at

3.) This indicates Borden has sufficient training, knowledge, and experience to express an opinion

about the amount of time it may take an officer to use force after the officer sees a threat. (This

does not extend to discussions or opinions by Borden about cognitive processes – just the amount

of time it may take an officer to fire a weapon in response to a threat.) Second, Borden has some

training and experience in forensic video and audio analysis relating to use of force incidents. (See

Doc. 161-5 at 7; Doc. 173-1 at 5-6.) The court concludes he has sufficient training and experience

to use the video recordings of the incident and testify about what they show with respect to the

timing of Finch’s movements and Rapp’s reaction. The court has in mind testimony of an

essentially technical nature, using the video to calculate time and to correlate Finch’s movements

with the point at which Rapp decided to use force, taking into account the amount of time it may

have taken Rapp to react and fire his weapon. Such testimony could be helpful to a jury given the

central role that the video may play in the jury’s determination of this case. Because lay persons

are unlikely to know with any precision how much time it takes an officer to react to a perceived

threat and to fire a weapon, this testimony could aid the jury in using the video to ascertain what




                                                 52
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 53 of 57




Finch was doing at the moment Rapp decided to use force.11 Plaintiffs’ motion to exclude Borden’s

testimony is denied to that extent.

         3. Plaintiff’s Motion to Exclude Testimony of John J. Ryan. (Docs. 162, 164, 177, 183.)

         Plaintiffs move to exclude portions of the expert opinion testimony of John J. Ryan. First,

they argue certain opinions by Ryan should be excluded because they invade the province of the

jury. Included in that category are opinions by Ryan that:

         “Any reasonable and well-trained officer would have concluded that the hostages
         were in immediate danger of serious bodily harm or death from the subject
         throughout the law enforcement response.” [and] “[A]ny reasonable and well-
         trained officer would have recognized the imminent threat to the hostages and
         concluded that the use of deadly force to stop the threat was consistent with
         generally accepted policies, practices, training, and legal mandates trained to
         officers for application in field operations.”

(Doc. 163 at 4-5.) Ryan testified in his deposition that because the Fourth Amendment applies an

objective standard, the shooting was reasonable whether Rapp did so because of the threat he

perceived to the officers “or whether he shot [Finch] because he was trying to get back in the

house, or he perceived he was trying to get back in the house….” (Doc. 172 at 5.) Plaintiffs argue

these opinions are improper, among other reasons, because Rapp testified he only fired the shot

because he thought Finch posed a serious danger to the officers on the east side.12 (Doc. 163 at 6.)

Defendants respond that it does not matter what Rapp’s specific motive was because “the issue in

evaluating an officer’s use of force is based on the standard of an objectively reasonable officer,

not the subjective thought process of the officer involved.” Defendants are correct about the


11
   Such testimony is essentially reflected in paragraphs 85-87 and 89-97 of Borden’s report. (Doc. 161-2.)
12
    Defendants, citing Rapp’s deposition testimony, assert that “Finch potentially presented a lethal threat to the
hostages the officers believed were inside.” (Doc. 166 at 10.) In his deposition, Rapp testified he shot Finch because
he believed Finch presented a lethal threat to officers on the east side of the residence, and answered “no” when asked
if there were any other reason why he fired his weapon. (Doc. 166, Exh. 4 at 27-28.) When asked if he believed Finch
was a threat to anyone else, Rapp said Finch “could potentially be a lethal threat to the hostages we believed were
inside….” (Id. at 28.) The subsequent deposition testimony suggests this was the first time Rapp offered such an
explanation. Rapp had not said anything about a threat to hostages when he was interviewed by officers and
prosecutors after the shooting. (Id.)

                                                         53
         Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 54 of 57




objective nature of the inquiry; the relevant question under the Fourth Amendment is whether it

was objectively reasonable for Rapp to use force under the facts known to him. See e.g., Nieves v.

Bartlett, 139 S. Ct. 1715, 1725 (2019) (we ask whether the circumstances, viewed objectively,

justify the challenged action, and if so, conclude that action was reasonable whatever the subjective

intent motivating the relevant officials). Officer Rapp’s particular state of mind is thus “simply

irrelevant.” Id. But Defendants overlook the factual basis upon which that determination is made.

An officer’s state of mind is irrelevant “except for the facts that he knows.” Devenpeck v. Alford,

543 U.S. 146, 153 (2004). That factual predicate is the basis on which the reasonableness of the

officer’s actions is judged. Cf. id. (the officer’s “subjective reason for making the arrest need not

be the criminal offense as to which the known facts provide probable cause.”) (emphasis added.)

Defendants have cited no uncontroverted evidence that Rapp saw movement by Finch, or knew

any other facts, indicating that Finch was attempting to go back in the house.13 If the facts known

to Rapp did not indicate Finch was retreating into the house, the fact that other officers may have

seen such movements would not make it objectively reasonable for Rapp to use force under the

circumstances known to him. Ultimately, Rapp’s testimony shows he thought Finch was drawing

a gun, not retreating into the house. That is the basis on which Rapp’s conduct must be evaluated.

Ryan’s opinions on this matter will thus be excluded because Defendants have not shown they

have proper factual support in the evidence.14

         Plaintiffs also move to exclude opinions by Ryan about “WPD’s disciplinary,

accountability and use of force/planning systems.” (Doc. 163 at 6.) Under the court’s ruling



13
   Defendants’ own filings acknowledge this point. (See, e.g., Doc. 164 at 2 (asserting that Rapp fired to protect his
fellow officers, not to protect the alleged hostages).) When Rapp was asked whether it was possible, based on what
he personally observed that night, that “when he saw what you thought was a gun drawing motion [it] was just Finch
going back into the house because he was frightened by the armed police response?” Rapp responded, “I suppose it’s
possible.” (Doc. 166-4 at 29.)
14
   In view of this finding, the court need not address whether these opinions should be excluded for other reasons.

                                                         54
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 55 of 57




granting summary judgment to the City, Ryan’s opinions on these issues are not relevant to the

remaining issues for trial. Accordingly, they will be excluded.

       4. Defendants’ Motion to Exclude Opinions of Scott DeFoe. (Docs. 164, 177, 183.)

       Defendants move to exclude various expert opinions of Scott DeFoe. They first move to

exclude opinions numbered 4, 5, and 6 from DeFoe’s report of March 4, 2019, Doc. 164-2. Opinion

number 4 states in part: “It is my opinion that a reasonable officer acting consistent with standard

police practices would not have considered Mr. Andrew Finch a lethal threat to law enforcement

officers and or the community.” (Doc. 164-2 at 11.) The court agrees that this opinion should be

excluded for at least three reasons. First, as Defendants point out, DeFoe’s rationale for this

opinion apparently includes facts that could not have been known by Rapp at the time force was

used. See id. (“Mr. Andrew Finch had no firearm or weapon on his person or inside of his residence

at the time of the shooting. Mr. Finch had not committed a crime and was not engaging in criminal

activity when he was killed by Officer Justin Rapp.”) The reasonableness of Rapp’s use of force

depends upon the facts known to him at the time, not on facts disclosed by subsequent

investigation. Second, DeFoe’s opinion includes an explanation of why he believes Rapp violated

WPD policies governing the use of force. The court concludes such testimony would not be

helpful to the jury. As indicated previously, expert testimony about whether the officers’ actions

complied with WPD policies is both unnecessary and potentially confusing. The jury is to

determine whether the use of force was reasonable under constitutional standards, and Plaintiffs

have not shown that expert testimony concerning policy compliance would be helpful in that

inquiry. Third, to the extent DeFoe offers additional explanations for his opinion about the

reasonableness of Rapp’s use of force, that testimony likewise would not be helpful to the jury.

(Id. at 11-12.) A jury should be fully capable of understanding the issues presented in this case



                                                55
       Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 56 of 57




without the aid of expert opinion – opinions that in many respects simply duplicate the factual and

legal arguments that lay witnesses and lawyers will present to the jury. For largely the same

reasons, the court concludes DeFoe’s opinion number 6 (id. at 13-14) should be excluded. This

opinion contains extensive factual and legal arguments that would not be helpful to the jury in

understanding the evidence or deciding the issues presented. See id. at 14 (“The authority to

[exercise police powers] does not come from the rule of an authoritarian dictator. Rather it comes

from the will and consent of the people who put their trust in law enforcement to use that power

with the utmost care and restraint. Therefore, it is important to emphasize that peace officers do

with the utmost [sic] care and restraint, not confer ‘police powers’ on themselves.”)

       DeFoe’s opinion number 5 (Id. at 12) is “that a reasonable officer acting consistent with

standard police practices would have given a verbal warning to Mr. Andrew Finch that he was

going to fire his service weapon.” The applicable constitutional standard – which the court will

instruct the jury on – provides that where feasible, some warning must be given before an officer

may constitutionally use deadly force against a suspect. Estate of Smart, 951 F.3d at 1174 (citing

Garner, 471 U.S. at 11–12)). Plaintiffs offer no reason why a jury would be aided by DeFoe’s

opinion in determining whether it was feasible for officers to give Finch a warning before shooting.

Nor is any such reason indicated by DeFoe’s report. The court concludes a jury will be able to

fully understand the evidence and to make an informed determination from the evidence, including

from direct and cross-examination of the witnesses who were present at the scene. The motion to

exclude this opinion is accordingly granted.

       Defendants also move to exclude a number of other opinions, including DeFoe’s Opinions

1, 2, and 3 (containing criticisms of the WPD’s dispatcher (for failure to summon a SWAT team)

and Jonker’s supervision of the situation at the residence), Opinions 7 and 9 (criticism of the City’s



                                                 56
        Case 6:18-cv-01018-JWB Document 191 Filed 06/19/20 Page 57 of 57




training), opinions concerning the City’s liability, and opinions in DeFoe’s Supplemental Report

(concerning the City’s investigative and disciplinary processes). In view of the court’s

determination that the City and Jonker are entitled to summary judgment, DeFoe’s opinions

concerning those two Defendants will be excluded as irrelevant to the issues to be decided by the

jury.

        V. Conclusion

        Defendant’s Motion for Summary Judgment (Doc. 165) is GRANTED IN PART and

DENIED IN PART. The motion is GRANTED as to Defendants City of Wichita and Benjamin

Jonker; the claims against those Defendants are dismissed. The motion is DENIED as to the claims

against Defendant Rapp.

        Plaintiffs’ Motion to Exclude Testimony of James W. Burden (Doc. 160) is GRANTED

IN PART and DENIED IN PART. The motion is DENIED, as stated in this order, as to opinions

concerning police reaction time and how that relates to body camera video footage of the incident.

The motion is otherwise GRANTED.

        Plaintiffs’ Motion to Exclude Testimony of John J. Ryan (Doc. 162) and Defendants’

Motion to Exclude Testimony of Scott DeFoe (Doc. 164) are GRANTED as stated in this order.

        IT IS SO ORDERED this 19th day of June, 2020.



                                             _____s/ John W. Broomes__________
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                               57
